Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 1 of 69




               Exhibit E
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 2 of 69



London Court of International Arbitration
In the Matter of an Arbitration


                                            Vale S.A.
                                                                   – Claimant –
                                             – v. –

                                 BSG Resources Limited
                                                                 – Respondent –

                             LCIA ARBITRATION. NO. 142683



                        Second Decision on Document Production


                                 Members of the Tribunal
                               Mr. David A.R. Williams, QC
                                 Mr. Michael Hwang, SC
                            Judge Charles N. Brower, President


                                     Secretary of the Tribunal
                                       Mr. Michael P. Daly




                                        15 February 2016
               Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 3 of 69



I.     INTRODUCTION ........................................................................................................................1

II. PROCEDURAL COMMENT .....................................................................................................1

III. RULES GOVERNING DOCUMENT PRODUCTION ...........................................................2

IV.        GENERAL ARGUMENTS RAISED BY THE PARTIES.......................................................2
          i.      Vale’s Arguments ...............................................................................................................................3
          ii.      BSGR’s Arguments ............................................................................................................................5
          iii. Tribunal’s Analysis and Ruling ..................................................................................................7

V.        SPECIFIC ARGUMENTS RAISED BY THE PARTIES .........................................................9
     a. Michael Noy ........................................................................................................................ 10
          i.      Vale’s Arguments ............................................................................................................................ 11
          ii.      BSGR’s Arguments ......................................................................................................................... 12
          iii. Tribunal’s Analysis and Ruling ............................................................................................... 12
     b.         Mahmoud Thiam .............................................................................................................. 13
          i.      Vale’s Arguments ............................................................................................................................ 14
          ii.      BSGR’s Arguments ......................................................................................................................... 15
          iii. Tribunal’s Analysis and Ruling ............................................................................................... 16
     c. Marc Bonnant ..................................................................................................................... 17
          i.      Vale’s Arguments ............................................................................................................................ 20
          ii.      BSGR’s Arguments ......................................................................................................................... 22
          iii. Tribunal’s Analysis and Ruling ............................................................................................... 26
     d. The Balda Internal Investigation Report ................................................................. 30
          i.      Vale’s Arguments ............................................................................................................................ 31
          ii.      BSGR’s Arguments ......................................................................................................................... 32
          iii. Tribunal’s Analysis and Ruling ............................................................................................... 34
     e. Onyx ...................................................................................................................................... 37
          i.      Vale’s Arguments ............................................................................................................................ 38
          ii.      BSGR’s Arguments ......................................................................................................................... 39
          iii. Tribunal’s Analysis and Ruling ............................................................................................... 40
     f. Specific Documents (i) Through (xi) ........................................................................... 41
     g. Skadden’s Advice Concerning Pentler ....................................................................... 44
          i.      Vale’s Arguments ............................................................................................................................ 45
          ii.      BSGR’s Arguments ......................................................................................................................... 46
            Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 4 of 69



       iii. Tribunal’s Analysis and Ruling ............................................................................................... 47
  h.         Frédéric Cilins’s Criminal Defense ............................................................................. 47
       i.     Vale’s Arguments ............................................................................................................................ 48
       ii.     BSGR’s Arguments ......................................................................................................................... 49
       iii. Tribunal’s Analysis and Ruling ............................................................................................... 50
  i. Redactions ........................................................................................................................... 50
       i.     Vale’s Arguments ............................................................................................................................ 51
       ii.     BSGR’s Arguments ......................................................................................................................... 53
       iii. Tribunal’s Analysis and Ruling ............................................................................................... 55
  j. Remedies .............................................................................................................................. 59
       i.     Vale’s Arguments ............................................................................................................................ 59
       ii.     BSGR’s Arguments ......................................................................................................................... 60
       iii. Tribunal’s Analysis and Ruling ............................................................................................... 60
  k.         Documents Produced by BSGR in the U.S. Litigation ............................................ 60
       i.     Vale’s Arguments ............................................................................................................................ 61
       ii.     BSGR’s Arguments ......................................................................................................................... 62
       iii. Tribunal’s Analysis and Ruling ............................................................................................... 63

VI.     CONCLUSION......................................................................................................................... 64
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 5 of 69




       I. INTRODUCTION

1.       On 17 October 2015, this Tribunal issued a Decision on Document Production (“First
         Decision on Document Production”), including two attachments with rulings on
         individual document requests set forth in Redfern Schedules. The Parties originally had
         until 4 November 2015 to make the required productions along with any corresponding
         privilege logs.1 Based on an agreement between the Parties, the Tribunal shifted the
         deadline to 18 November 2015 for the production of documents and 3 December 2015
         for the disclosure of privilege logs.2
2.       This Second Decision on Document Production is intended to resolve questions arising
         out of the First Decision on Document Production. It deals with arguments raised by
         Vale that BSGR has not fulfilled its production obligations. The Tribunal has received
         submissions, including hundreds of pages of attachments, on 14 December 2015, 24
         December 2015, 29 December 2015, 8 January 2016, 20 January 2016, and 26 January
         2016. It also heard oral arguments from the Parties via teleconference on 4 February
         2016. In response to a request from the Tribunal, Vale submitted on 6 February 2016
         three proposed “certifications” for BSGR to complete, explaining the efforts undertaken
         by its counsel to obtain documents responsive to Vale’s requests. On 8 February 2016
         BSGR submitted comments concerning Vale’s proposal and two counter-proposals for
         certifications.
3.       Because the written and oral submissions of the Parties are extensive and raise many
         discrete issues and sub-issues, this Second Decision on Document Production does not
         end with a traditional dispositif, providing enumerated rulings on the issues raised.
         Instead, the Tribunal has inserted its analysis and rulings within the body of each
         section of this Decision devoted to a particular issue. The Decision uses headings to
         separate the different issues at stake and to make clear when the Tribunal is
         summarizing the argument of a Party and when it is providing its own analysis and
         ruling.

      II. PROCEDURAL COMMENT

4.       Because the immediate dispute arose in mid-December, the Parties ended up filing their
         submissions over the course of a holiday period, and both sides requested certain

1
    See Procedural Order No. 6 dated 19 Aug. 2015.
2
    See Procedural Order No. 8 dated 4 Nov. 2015.


                                                     1
       Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 6 of 69



       adjustments to the Tribunal’s deadlines for their submissions.                              Additional
       disagreements between them arose in relation to their extension requests, including
       arguments concerning “parity of time.”
5.     For the future, the Parties should note that in the Tribunal’s view the correct principle is
       simply fairness to both Parties. The time allocated to the Parties for filings will depend
       on the circumstances of the documents to be filed at the time of filing. In other words,
       requests for extensions of time are decided based on the Tribunal’s evaluation of the
       reasons for the request for extension and not simply based on equality of time to both
       Parties; if certain circumstances make it reasonable for one party to have a longer time
       for a filing, then the extension may be granted on the merits of the application, but that
       does not necessarily result in an equivalent extension of time for the other Party if those
       special circumstances do not apply to that other Party.

     III. RULES GOVERNING DOCUMENT PRODUCTION

6.     As set forth in paragraphs 3–6 of the Tribunal’s First Decision on Document Production
       and paragraphs 4, 7, and 12 of the Tribunal’s Procedural Order No. 2, the Tribunal’s
       authority in ruling on the Parties’ document-production disputes stems from the 1998
       LCIA Rules (“LCIA Rules”), the 2010 IBA Rules on the Taking of Evidence in
       International Arbitration (“IBA Rules”), and English law as the lex arbitri and the
       governing law applicable to this dispute.

     IV. GENERAL ARGUMENTS RAISED BY THE PARTIES

7.     The Parties’ current disagreements require the Tribunal to revisit a central objection
       previously raised by BSGR that neither BSGR, nor any of its subsidiaries, is in
       possession, custody, or control of many of the documents requested by Vale.
       Paragraph 14 of the First Decision on Document Production addressed this issue,
       stating that the Tribunal “may direct BSGR to make a good faith effort [to obtain and
       produce] documents even if those documents are held by third parties,” and paragraphs
       15–20 provided additional details concerning the general formulations used by the
       Tribunal in response to many of Vale’s requests.3


3
  Those formulations were: (1) “[The Request is GRANTED.] In addition to searching its own files and those of
its subsidiaries, BSGR is directed to use its best efforts to obtain and produce responsive documents, including
by seeking to obtain copies of the relevant documents from other business entities with which BSGR has a close
relationship or from any witness(es) put by BSGR in this arbitration.” (2) “[The Request is GRANTED], but
only to the extent that the requested documents are in the possession, custody, or control of BSGR, its

                                                       2
       Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 7 of 69



                   i.    Vale’s Arguments

8.     Vale brought the instant dispute to the attention of the Tribunal because it finds that
       “there are significant deficiencies in BSGR’s Production that violate the Tribunal’s
       [First Decision on Document Production].”4                  In particular, it accuses BSGR of
       withholding documents and using improper redactions to circumvent its production
       obligations.
9.     Vale also complains that BSGR has delayed its production of materials to Vale and
       thereby prejudiced Vale’s ability to prepare its Statement of Reply (due on 3 March
       2016).5     BSGR waited nearly two weeks after the Tribunal’s First Decision on
       Document Production to write its witnesses and affiliates to request documents, and
       many of BSGR’s productions arrived far after the production deadlines cited above. In
       Vale’s letter dated 20 January 2016, it informed the Tribunal that BSGR had produced
       only on 14 January 2016 an “internal investigation report” dated 29 July 2015.
10.    In Vale’s view, BSGR has not used its “best efforts” to obtain documents because it has
       made only pro forma, “tokenistic” requests for information from relevant third parties
       without any actual interest in obtaining responsive documents.6 It describes BSGR’s
       correspondence with third parties as an “elaborate shell game” of “hide the ball”
       whereby “one of Beny Steinmetz’s lawyers ‘asks’ another of his lawyers for assistance
       in collecting documents the Tribunal ordered BSGR to produce from its corporate
       family, and the latter ‘refuses.’”7 Vale insists that Mr. Steinmetz exercises control over
       BSGR and virtually all of the documents in question, yet BSGR has avoided obtaining
       and producing those documents by claiming that Steinmetz’s Swiss lawyer (Marc
       Bonnant) has refused access.
11.    Vale argues that the Tribunal’s First Decision on Document Production already
       determined that the business entities within BSGR’s “circle of affiliates” were entities
       with which BSGR has a “close relationship” and thus entities over which BSGR’s
       principal, Mr. Steinmetz, has control. Those affiliates include the Balda Foundation
       (“Balda” or “Balda Foundation”), Nysco Management Corporation Limited (“Nysco”),

subsidiaries, or the witness(es) it has put forward in this arbitration.” (3) “[The Request is GRANTED], but only
to the extent that the requested documents are in the possession, custody, or control of BSGR or of its
subsidiaries.”
4
  Letter from Vale to the Tribunal dated 14 Dec. 2015, at 1–2.
5
  Letter from Vale to the Tribunal dated 14 Dec. 2015, at 8.
6
  Letter from Vale to the Tribunal dated 14 Dec. 2015, at 3.
7
  Letter from Vale to the Tribunal dated 29 Dec. 2015, at 2.


                                                       3
       Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 8 of 69



      Onyx Financial Advisors (“Onyx”), Pentler Holdings (“Pentler”), and BSG Metals and
      Mining Limited (BVI).8
12.   In Vale’s written submissions it called upon the Tribunal to alleviate the substantial
      prejudice resulting from BSGR’s inadequate productions by striking from the record
      portions of BSGR’s witness statements that rely on unproduced documents, drawing
      adverse inferences, assigning costs, or directing BSGR’s counsel to submit
      certifications of their interactions with third parties demonstrating all attempts to obtain
      responsive documents. During the telephonic hearing held on 4 February 2016 Vale’s
      counsel clarified its request for relief, by explaining that “[o]n the question of remedy,
      it is obviously not the time to ask the tribunal to make specific adverse inferences or
      strike specific items of testimony, but we think it is appropriate that the tribunal affirm
      quite clearly that it has that power and you will exercise it at the appropriate time.”9
13.   Vale states that its proposed “certifications” submitted to the Tribunal on 6 February
      2016 are modeled on the certifications required by the standard “Disclosure Statement”
      used in English litigation under Rule 31.10 of the English Civil Procedure Rules.
14.   Vale’s proposed certifications take three forms: (1) a certification concerning efforts
      taken to search and produce documents in the possession, custody, or control of BSGR,
      Onyx, and Mr. Steinmetz; (2) a certification concerning efforts taken to search and
      produce documents in the possession, custody, or control of business entities with
      which BSGR has a “close relationship,” namely the Balda Foundation, Onyx, Pentler,
      BSG Metals and Mining Limited (BVI), Nysco, and Windpoint; and (3) a certification
      concerning efforts taken to search and produce documents in the possession, custody,
      or control of any (ostensibly) third-party witnesses whom BSGR has put forward as
      witnesses on its own behalf in this arbitration.
15.   Vale cites Article 14.2 of the LCIA Rules, which provides the Tribunal with the
      “widest discretion” to discharge its duties. It also refers to the English Arbitration Act,
      which authorizes the Tribunal to exclude from the record assertions “about which a
      party has failed to comply with a direction to produce documents,”10 and Vale notes

8
  See First Decision on Document Production ¶ 16 (“To be clear, the phrase ‘other business entities with which
BSGR has a close relationship’ as used in the Tribunal’s rulings is meant to embrace what BSGR refers to as its
‘circle of affiliates,’ including entities such as the Balda Foundation, ONYX, Pentler, BSG Metals and Mining
Limited (BVI), Nysco, and Windpoint.”). Further details of these entities are provided below. The Parties have
also submitted separate charts of the corporate structure relating to BSGR. See R-201, R-203, R-204, R-219,
and Appendices B and C to Claimant’s Statement of Claim.
9
  Hearing Tr. at 18:13–18.
10
   Letter from Vale to the Tribunal dated 29 Dec. 2015, at 17.


                                                      4
       Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 9 of 69



      that the IBA Rules do not limit the consequences applicable to a party failing to comply
      with production orders.

                  ii.    BSGR’s Arguments

16.   BSGR rejects Vale’s “very serious allegations” and provides background details of the
      steps it has taken to date to ensure that responsive documents would be protected and
      preserved.11 When it learned of the arrest of Frédéric Cilins,12 Onyx, as BSGR’s
      management and administrative services provider, arranged for all of its potentially
      relevant servers across different cities to be “imaged” without filters.                    Electronic
      devices of “custodians,” including Mr. Steinmetz, were imaged without filters. BSGR
      collected documents from 206 “custodians,” including all of its witnesses in this
      arbitration save for those “not affiliated with BSGR or Onyx” (Messrs. Noy, Lev Ran,
      Cilins, and Thiam). Hard copies of documents in Onyx’s and BSGR’s offices were
      scanned, and data was uploaded to a review platform. BSGR’s counsel also wrote to
      the Serious Fraud Office in the UK concerning the status of BSGR’s documents.
17.   After receiving Vale’s Redfern Schedule, BSGR explains that its contractors produced
      a spreadsheet to assist it. It ran searches against electronic and hard copy documents
      held by BSGR and Onyx employees, including documents in the possession and control
      of BSGR’s witnesses in this arbitration.13 It also retained a French-speaking lawyer to
      ensure that responsive foreign language documents were captured and reviewed.
18.   BSGR confirms that it has engaged in a good faith effort to obtain responsive
      documents from third parties. With its letter to the Tribunal dated 24 December 2015,
      BSGR submitted a 95-page annex of correspondence showing the requests its counsel
      made to third parties, together with the responses.                       Further details of the
      correspondence relating to specific entities and individuals are set forth below. In
      general, BSGR’s counsel wrote to the third parties likely to be possessing responsive
      documents, it provided the pertinent details of the Tribunal’s rulings and requested
      cooperation and “urgent attention.”



11
   See generally Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 2–4.
12
   As explained further below, Mr. Cilins submitted a witness statement of behalf of BSGR in this arbitration.
He pleaded guilty to obstruction of justice in the United States.
13
   Specifically: Beny Steinmetz, Dag Cramer, Sandra Merloni-Horemans, Asher Avidan, Daniel Pollak, David
Barnett, Yossie Tchelet, Patrick Saada, David Clark, and Marc Struik. See Letter from BSGR to the Tribunal
dated 8 Jan. 2016, at 2.


                                                      5
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 10 of 69



19.    BSGR produced documents to Vale on 18 November 2015, 3 December 2015, 4
       December 2015, 14 December 2015, 24 December 2015, and 13 January 2016.14
       During the teleconference hearing on 4 February 2016, BSGR confirmed that it had
       provided Vale with more than 12,500 pages of documents.15
20.    BSGR refutes Vale’s theory that BSGR is engaging in a “corporate shell game.” In
       particular, it alleges that it has not conspired with Mr. Steinmetz’s lawyer, Mr.
       Bonnant, or any other entity, to avoid the production of documents responsive to Vale’s
       document requests.16 BSGR states that Vale has ignored critical distinctions between
       the different roles and duties of Mr. Bonnant with respect to Mr. Steinmetz, Balda, and
       Nysco.17 In any event, BSGR makes clear that “it is not in BSGR’s best interests to
       withhold documents on which it seeks to rely.”18
21.    BSGR also rejects Vale’s theory that the Tribunal is empowered to apply any remedies
       other than the drawing of adverse inferences or the assignment of costs. It cites the
       Tribunal’s First Decision on Document Production, which provided: “The Parties are
       reminded that they are under an obligation to act in good faith. Failure by a Party to
       conduct itself in good faith may entail serious consequences, including adverse
       inferences and consequences as to the assignment of the costs of the arbitration.”19
       BSGR also cites Articles 9.5 and 9.7 of the IBA Rules for the same proposition.20
22.    BSGR distances itself from the conduct of third parties in the event that the Tribunal
       decides to draw adverse inferences.              It maintains that BSGR “cannot sensibly be
       expected to ensure the production of a document held by a third party, or punished for
       the decisions made by those third parties.”21 For example, in relation to one of its
       witnesses (Mr. Thiam), BSGR claims that “it is difficult to see on what basis the


14
   See Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 3; see also Letter from Vale to the Tribunal dated
20 Jan. 2016.
15
   Hearing Tr. at 19:17–19.
16
   Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 4.
17
   Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 4.
18
   Letter from BSGR to the Tribunal dated 24 Dec. 2016, at 2.
19
   First Decision on Document Production ¶ 27.
20
   They provide: “If a Party fails without satisfactory explanation to produce any Document requested in a
Request to Produce to which it has not objected in due time or fails to produce any Document ordered to be
produced by the Arbitral Tribunal, the Arbitral Tribunal may infer that such document would be adverse to
the interests of that Party. . . . If the Arbitral Tribunal determines that a Party has failed to conduct itself in
good faith in the taking of evidence, the Arbitral Tribunal may, in addition to any other measures available
under these Rules, take such failure into account in its assignment of the costs of the arbitration, including
costs arising out of or in connection with the taking of evidence.” (Emphasis added.)
21
   Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 6.


                                                        6
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 11 of 69



       Tribunal can draw an adverse inference against BSGR based on the conduct of Mr.
       Thiam.”22
23.    BSGR raises several criticisms of the “certifications” proposed by Vale. It asserts that
       Vale’s proposals go beyond the certifications envisioned by Vale’s prior
       correspondence. BSGR also argues that Vale’s certifications differ from the standard
       “Disclosure Statement” used in English litigation which are designed for the disclosing
       party itself, not its legal representative. BSGR also states that its officers or lawyers
       “can only certify what was actually undertaken and not what Vale believes should have
       been undertaken.”23 BSGR accuses Vale of seeking to know BSGR’s search terms for
       tactical reasons and it rejects Vale’s proposal of summarizing any communications with
       third parties other than those already submitted to the Tribunal because “[t]here are no
       other written communications with those affiliates and witnesses.”24 Nor does BSGR
       see “any useful purpose” in identifying by Bates Number those documents received
       from its affiliates and witnesses, as such a step would “merely add[] additional time and
       cost.”25 BSGR’s proposed certifications eliminate many of the questions proposed by
       Vale and combine the template for witnesses and business affiliates.

                 iii.    Tribunal’s Analysis and Ruling

24.    The Tribunal does not at present make any general adverse findings or rulings
       concerning BSGR’s conduct, or that of its affiliates or lawyers, concerning the efforts
       they have undertaken to date with regard to document production. The Parties should
       be aware, however, that the Tribunal has reviewed their arguments and all of the
       attached documents carefully. It will not hesitate to rule against BSGR (or Vale)
       should it conclude at a later stage that either has been obstructing the document
       production process, but it reserves judgment on the record before it at this time. If either
       Party knows that it has yet to comply with any aspect of its document production
       obligations, the Tribunal directs that Party to use its best efforts to ensure compliance
       immediately.
25.    Many of the questions raised by Vale go beyond the types of inquiries that typically
       surface during the document exchange phase of an international arbitration. By urging
       the Tribunal to rule against BSGR at this stage of the proceeding, Vale is essentially
22
   Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 6.
23
   Letter from BSGR to the Tribunal dated 8 Feb. 2016, at 2.
24
   Letter from BSGR to the Tribunal dated 8 Feb. 2016, at 2.
25
   Letter from BSGR to the Tribunal dated 8 Feb. 2016, at 2.

                                                       7
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 12 of 69



       asking the Tribunal to make factual findings, potentially touching on the merits of this
       dispute, about the ultimate control within BSGR’s corporate structure and about the
       interactions among its witnesses and business affiliates. The Tribunal is reluctant to
       engage in such factual findings at this stage of the proceedings — i.e., before receiving
       all submissions on the merits and conducting an evidentiary hearing.
26.    On the other hand, the Tribunal understands the significance of obtaining a complete
       record of evidence in order to decide this highly fact-specific dispute, involving serious
       allegations of fraud and corruption. And the Tribunal remains mindful of Vale’s
       entitlement to know, reasonably in advance of an evidentiary hearing, the evidence on
       which its opposing party will rely.26
27.    It is with these two objectives in mind that the Tribunal has gone about trying to resolve
       the issues raised by Vale.
28.    The Tribunal declines to apply most of the broad remedies put forward by Vale at this
       stage of the proceedings. But the Tribunal reserves all of its rights and authority to
       apply any remedy that might be appropriate later in this proceeding. In this regard,
       BSGR should bear in mind that the Tribunal has duly noted each instance in which one
       of BSGR’s witnesses or affiliates has refused to produce documents.
29.    Because many of the documents requested by Claimant in this arbitration are held not
       by BSGR, but by third parties, the Tribunal must rely on the communications and
       assurances provided to it by BSGR and its counsel concerning those third parties.
       Given this situation, the Tribunal finds it appropriate that BSGR’s counsel submit
       detailed information concerning its efforts to obtain and produce documents held by
       those third parties. The Tribunal accepts the three proposed certifications submitted by
       Vale to the Tribunal on 6 February 2016 as appropriate formats for that purpose, but as
       amended below in Paragraph 32. The Tribunal has not found the alternative forms of
       certifications proposed by BSGR to be adequate to the present needs as seen by the
       Tribunal.
30.    The Tribunal disagrees with BSGR that Vale’s proposed certifications are too
       extensive. Even if English Civil Procedure Rule 31.10 is usually invoked in relation to
       the disclosing party itself (rather than counsel), the Tribunal considers BSGR’s counsel
       best suited to complete the certifications in this arbitration because it seems that very


26
  See Letter from Vale to the Tribunal dated 29 Dec. 2015, at 17 n.74 (citing paragraph 3 of the Preamble to the
IBA Rules).


                                                       8
       Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 13 of 69



       few of the key documents are held by BSGR and the Tribunal is entirely reliant on
       counsel’s assertions concerning third parties. Subparagraph (7) of Rule 31.10 suggests
       that counsel to a party may submit such a certification in any event.27
31.    The Tribunal would modify the three certifications proposed by Vale only to the extent
       that each certification should also account for this Second Decision on Document
       Production.       The first full paragraph of each of the three proposed certifications
       provides as follows:

                 The undersigned partners at Mishcon de Reya LLP, representing
                 Respondent BSGR Resources Limited in Vale S.A. v. BSG
                 Resources Limited (LCIA Arbitration No. 142683), supervised and
                 managed the collection and obtaining of documents responsive to
                 the Tribunal’s 17 October 2015 Decision on Document Production
                 and its ruling on Vale’s Redfern Schedule (collectively the
                 “Requests”) as follows . . . .

32.    The bolded text below shall be inserted into the first paragraph of each of the
       certifications:

                 The undersigned partners at Mishcon de Reya LLP, representing
                 Respondent BSGR Resources Limited in Vale S.A. v. BSG
                 Resources Limited (LCIA Arbitration No. 142683), supervised and
                 managed the collection and obtaining of documents responsive to
                 the Tribunal’s 17 October 2015 Decision on Document Production
                 and its ruling on Vale’s Redfern Schedule (collectively the
                 “Requests”) as well as to the Tribunal’s Second Decision on
                 Document Production as follows . . . .

33.    BSGR’s counsel are hereby directed to complete, execute, and submit to Claimant and
       the Tribunal each of the three certifications in the form proposed by Vale and as
       amended Paragraph 32. The affirmations by counsel set forth in the certifications must
       be accepted by the Tribunal at this point. If, however, it should come to pass at a later
       stage of the proceedings that any of these statements proves not to be true, the Tribunal
       reserves all of its powers to deal with any such situation at that time.

      V. SPECIFIC ARGUMENTS RAISED BY THE PARTIES

34.    The Tribunal follows the same basic order of specific issues addressed by the Parties in
       their written submissions.

27
   It states: “Where the party making the disclosure statement is a company, firm, association or other
organisation, the statement must also — (a) identify the person making the statement; and (b) explain why he is
considered an appropriate person to make the statement.”



                                                      9
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 14 of 69



                        a. Michael Noy

35.   Michael Noy has submitted a witness statement on behalf of BSGR. He is an Israeli
      businessman and one of three shareholders in Pentler. The Annex submitted with
      BSGR’s letter to the Tribunal dated 24 December 2015 indicates that BSGR’s counsel
      sent a letter to Mr. Noy on 26 October 2015, to convey the pertinent aspects of the
      Tribunal’s First Decision on Document Production, to further request “cooperation in
      searching for responsive documents,” and to call for his “urgent attention.”28 Mr. Noy
      responded via e-mail that he was “on vacation until November 5th” and “unable to
      consult any of [his] documents or [his] partners.” He also mentioned, “In the place I
      am I can hardly open the attachments of your emails.”29 BSGR’s counsel wrote him a
      follow-up letter on 5 November 2015, stating: “We would be grateful if you could now
      update us on whether you are in a position to cooperate with the document requests.”30
      On 16 November 2015, Mr. Noy responded:

                 Sorry for late answering. I was on holiday and did not have time
                 to review any documents. I would like very much to cooperate,
                 however I also want to take [] legal advice. I will be in touch with
                 you as soon as possible.31

36.   On 18 November 2015 BSGR’s counsel again wrote to Mr. Noy, forwarding a letter
      from Ms. Sandra Merloni-Horemans and seeking his confirmation that he would
      provide BSGR’s counsel with documents involving Pentler (in which Mr. Noy was a
      principal).32 Mr. Noy provided such confirmation on 26 November 2015.33 BSGR’s
      counsel e-mailed a letter to Mr. Noy again on 18 December 2015, which memorialized
      a meeting that had been held between Mr. Noy and BSGR’s counsel, listing specific
      documents in a two-page chart that were responsive to Vale’s requests, and sought Mr.
      Noy’s agreement to produce them “as soon as possible.”34 Beyond that list, the letter
      also referred to a series of hard copy printouts of emails “which on the face of them
      look like they may be privileged,” and it sought to discuss this issue more with Mr.



28
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 66–68).
29
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 78).
30
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 80).
31
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 85).
32
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 86).
33
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 89).
34
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 91–93).


                                                    10
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 15 of 69



       Noy.35 Mr. Noy responded the same day and provided his authorization to “use the
       documents mentioned in your email.”36

                    i.    Vale’s Arguments37

37.    Vale complains that BSGR has produced no documents from Mr. Noy on the ostensible
       basis that Mr. Noy has been “overseas.” For example, during the telephonic hearing on
       4 February 2016 Vale pointed out that Mr. Noy has not produced any documents in
       response to Vale’s Request No. 45.38 In his 39-page witness statement, Mr. Noy relied
       on many documents that BSGR should now produce.39                             Vale notes that by 29
       December 2015 BSGR still had not produced documents from Mr. Noy five weeks
       after the production deadline (although Vale also recognizes that BSGR expected to
       make a production the first week of January).                       Vale also cites a letter from
       Respondent’s counsel to Mr. Noy dated 18 December 2015, in which counsel referred
       to a series of e-mails that “look like they may be privileged.”40 Vale blames BSGR’s
       counsel for “suggesting to Mr. Noy that he withhold such documents from
       production.”41 Vale further asserts that no documents could be privileged, in any event,
       after they had been shared by Mr. Noy with BSGR.
38.    Vale requests that the Tribunal direct BSGR to produce all responsive documents from
       Mr. Noy forthwith, or explain its continued failure to do so.




35
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 93).
36
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 94).
37
   See Letter from Vale to the Tribunal dated 14 Dec. 2015, at 3–4; Letter from Vale to the Tribunal dated 29
Dec. 2015, at 8–10.
38
   Hearing Tr. at 16:15–19. That request sought: “Documents from the Relevant Period relating to payments
made from accounts at Bank Leumi Le Israel BM Tel Aviv held by: a. Mr. Noy; and b. Pentler.” The Tribunal
granted the request on the following terms: “BSGR is directed to use its best efforts to find out from its witness
in this arbitration, Mr. Noy, and from Pentler, whether there are any documents covered by Vale’s request which
have not been produced in the U.S. action. If so, BSGR is directed to use its best efforts to obtain copies of those
documents and produce them to Vale, but only to the extent that they relate to the issues at stake in this
arbitration, including the ‘Bribery Issue.’”
39
   According to Vale, these include two agreements involving Pentler and Mr. Daou (see Letter from Vale to the
Tribunal dated 14 Dec. 2015, at 3) and they also include five categories of documents listed as (i) to (v) on page
9 of Vale’s Letter to the Tribunal dated 29 Dec. 2015.
40
   See BSGR’s Letter to the Tribunal dated 24 Dec. 2015 (Annex I at 93).
41
   Letter from Vale to the Tribunal dated 29 Dec. 2015, at 9.


                                                        11
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 16 of 69



                  ii.   BSGR’s Arguments42

39.   BSGR responds that Mr. Noy is not a Party to this arbitration; he has never been
      employed by BSGR; his documents are not in the possession, custody, or control of
      BSGR; and BSGR has used its best efforts to obtain responsive documents from him.
      BSGR informs the Tribunal that Mr. Noy was travelling during the period of document
      production, and he maintains his records primarily in hard copy form, making it
      impossible for Mr. Noy to assist in producing documents unless he was in the same
      physical location as his documents. It produced copies of correspondence between
      BSGR’s counsel and Mr. Noy to demonstrate it has maintained a dialogue with him
      about the document requests.              BSGR’s counsel rejects the “extremely serious
      allegation” that anyone suggested Mr. Noy withhold responsive documents under the
      dishonest cover of privilege. It observes that Mr. Noy showed documents to BSGR
      under an agreement that they remain at the direction of Mr. Noy (citing English law
      that if a privileged document is disclosed to a third party on express terms concerning
      preservation of confidentiality, privilege remains against the outside world).
40.   BSGR asserts that it would produce documents the first week of January 2016 and had
      already produced documents on 18 November 2015. BSGR requests that the Tribunal
      direct Vale’s counsel to withdraw its “defamatory” allegation against BSGR’s counsel
      that Mr. Noy withhold documents as privileged.

                 iii.   Tribunal’s Analysis and Ruling

41.   The Tribunal acknowledges BSGR’s statement that it “has now produced the
      documents provided to it by Mr. Noy.”43 In the event that BSGR has not produced all
      responsive documents to Vale from Mr. Noy, including with respect to Vale’s Request
      No. 45, the Tribunal directs BSGR now to make a good faith effort to obtain any
      outstanding responsive documents from Mr. Noy and produce them to Vale
      immediately. The Tribunal also instructs BSGR’s counsel to detail their interactions
      with Mr. Noy in the form of the relevant certification as directed in Paragraph 33
      above. The Tribunal makes no ruling regarding BSGR’s request set forth in Paragraph
      40 above.
42
   See Letter from BSGR to the Tribunal dated 24 Dec. 2015, at 3–4; Letter from BSGR to the Tribunal dated 8
Jan. 2016, at 13–15; Hearing Tr. at 29:9–23.
43
   Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 14; see also Letter from BSGR to the Tribunal dated
24 Dec. 2015, at 3 (“Mr. Noy has agreed to produce responsive documents to BSGR, and we expect to be in a
position to produce these to Vale in the first week of January.”).


                                                     12
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 17 of 69



                         b. Mahmoud Thiam

42.   Mr. Thiam has submitted a witness statement on behalf of BSGR. He is an investment
      banker based in New York and former Minister of Mines, Geology, Energy and
      Hydraulics for the Republic of Guinea.
43.   BSGR submitted copies of correspondence between its counsel and counsel for Mr.
      Thiam at Sullivan & Worcester LLP. It shows that BSGR’s counsel contacted Sullivan
      & Worcester on 27 October 2015 to convey the pertinent aspects of the Tribunal’s First
      Decision on Document Production, to request “cooperation in searching for responsive
      documents,” and to call for his “urgent attention.”44 Mr. Thiam’s lawyer responded on
      30 October 2015, stating that Mr. Thiam was traveling in South Africa but that a
      response would come the following week.45                  On 17 November 2015 Sullivan &
      Worcester wrote to BSGR’s counsel:

                 While Mr. Thiam is open to cooperating in searching for
                 responsive documents, [doing so in relation] to certain requests
                 would be unduly burdensome for Mr. Thiam. In addition, Mr.
                 Thiam will not produce documents responsive to certain requests
                 because the requests seek private, confidential information that
                 Mr. Thiam will not disclose.46


44.   The letter then addressed Mr. Thiam’s responses to individual document requests.47 On
      27 November, BSGR’s counsel forwarded to Mr. Thiam’s lawyers a letter from Vale
      consenting to the designation of certain evidence to be produced by Mr. Thiam as
      confidential in the arbitration.48 On 1 December 2015 Mr. Thiam’s counsel wrote back
      to BSGR stating that Mr. Thiam was content with Vale’s confidentiality agreement, he
      expected to produce a 2006 agreement by the end of the week, and he would not
      produce any additional documents to Vale responsive to Request No. 69 in this

44
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 52–53).
45
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 58).
46
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 59–60).
47
   A breakdown of Mr. Thiam’s responses is set forth on page 5 of the Letter from BSGR to the Tribunal dated
24 Dec. 2015. In particular: Request No. 67 (Thiam chose not to provide documents on the ground that they are
private and confidential); Request No. 68 (same as last); Request No. 70(a) (Thiam is continuing to search for
documents); Request No. 70(b) (Thiam declined to provide documents on the ground that they are private and
confidential and any search would be unduly burdensome); Request No. 71(a) (Thiam takes the position that no
responsive documents exist); Request No. 71(b) (Thiam chose not to provide documents because any search
would be unduly burdensome); and Request No. 71(c) (Thiam takes the position that no responsive documents
exist and in any event Thiam believes that any search would be unduly burdensome); see also Letter from
BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 59–60).
48
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 62–63).


                                                     13
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 18 of 69



       arbitration because any search would be “unduly burdensome.”49 Mr. Thiam’s counsel
       sent a further letter on 22 December 2015, explaining that in fact Mr. Thiam had not
       located the 2006 agreement referred to in the last letter but that he continued searching
       for it.50

                   i.     Vale’s Arguments51

45.    Vale argues that BSGR only produced Mr. Thiam’s documents more than two weeks
       after the deadline, and it failed to produce the “vast majority” of responsive documents
       to Vale’s Requests Nos. 67, 68, 70(b) and 71 because Mr. Thiam claims the documents
       are “private and confidential” or that producing them would be “unduly burdensome.”
       Vale focuses in particular on Request No. 67 (seeking proof of his employment
       compensation and business revenues),52 which the Tribunal granted.53 Vale insists that
       without the withheld documents, Vale will not be able to test Mr. Thiam’s assertions
       that payments and gifts he received from BSGR and its affiliates were “legitimate.”
46.    Vale further notes that Mr. Thiam asserted a “common interest” legal privilege with
       BSGR in Rio Tinto plc v. Vale S.A., et al., Civil Action No. 14-cv-3042 (S.D.N.Y.) (the
       “U.S. litigation”),54 and it refers to this assertion as further proof that a close factual
       relationship exists between Mr. Thiam and BSGR as well as Beny Steinmetz. Vale
       expects to detail the relationship between Mr. Thiam and Respondent further but it
       claims to be hindered by Mr. Thiam’s refusal to produce documents.
47.    In its written submissions to the Tribunal Vale also advanced arguments relating to
       documents Mr. Thiam had introduced into the U.S. litigation, which were protected by
       a confidentiality order. Vale updated the Tribunal during the telephonic hearing that it

49
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 64).
50
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 65).
51
   See Letter from Vale to the Tribunal dated 14 Dec. 2015, at 4–5; Letter from Vale to the Tribunal dated 29
Dec. 2015, at 10–11; Hearing Tr. at 17:7–22, 41:24–43:16.
52
   That request specifically sought the following:
        “Documents sufficient to establish:
        (a) Mr. Thiam’s annual compensation (including salaries, bonuses and commissions) (i) from 1994 to
        2004, while he was employed at Merrill Lynch (Thiam Witness Statement, ¶¶ 7–9), and (ii) from 2004 to
        January 2009, while he was employed at UBS (Thiam Witness Statement, ¶¶ 10, 14); and
        (b) Mr. Thiam’s ‘revenue from some on-going business ventures outside of the bank’ (Thiam Witness
        Statement, ¶ 14).”
53
   The Tribunal ruled: “The Request is GRANTED, but only to the extent that the requested documents are in
the possession, custody, or control of BSGR, its subsidiaries, or any witness(es) it has put forward in this
arbitration.”
54
   In this Decision, the Tribunal will also refer to the U.S. District Court for the Southern District of New York
as the “U.S. Court.”

                                                       14
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 19 of 69



      was no longer pursuing relief from this Tribunal on that subject.55 It informed the
      Tribunal that the U.S. court granted Vale a right to use 83 of Mr. Thiam’s documents
      submitted in the U.S. litigation in this arbitration.56
48.   If Mr. Thiam persists in refusing to produce documents, Vale requests that the Tribunal
      strike from the record all references, including in his witness statement, to Mr. Thiam’s
      assertions concerning his finances, properties and the “legitimacy” of payments and
      compensation he received from BSGR. Alternatively, Vale asks the Tribunal to draw
      adverse inferences.

                  ii.   BSGR’s Arguments57

49.   BSGR observes in the first place that all of the arguments it advanced with respect to
      Mr. Noy apply equally to Mr. Thiam, who is also a third party and has never been
      employed by BSGR.
50.   BSGR argues that Vale has overlooked the correspondence between BSGR’s lawyers
      and Mr. Thiam’s lawyers, which resulted in detailed responses to Vale’s requests.
      BSGR admits that Mr. Thiam has chosen to provide only some of the documents
      requested by Vale but not others. Notwithstanding this aspect of Mr. Thiam’s decision,
      BSGR maintains that it has still met its own obligation to use its “best efforts” in
      compliance with the Tribunal’s First Decision on Document Production. If Vale wishes
      to cross-examine Mr. Thiam on this issue at the hearing, BSGR states “so be it.”58
      BSGR further points out that Mr. Thiam did not put any documents at issue in this
      arbitration because he did not refer to any specific documents in his witness statement.
      He only stated, for example, that he was “remunerated very well during [his] time at
      both Merrill and UBS,” without reference to any particular tax returns or pay slips.
51.   In response to Vale’s argument about a “common interest” legal privilege between Mr.
      Thiam and BSGR, Respondent points out that Mr. Thiam — not BSGR — raised the
      privilege in the U.S. litigation. In any event, the assertion of that privilege does not
      indicate a close personal relationship. It only indicates that Mr. Thiam and BSGR
      shared a similar legal position and a common accuser (Rio Tinto).


55
   Hearing Tr. at 17:17–22.
56
   Hearing Tr. at 43:7–10, 48:21–24.
57
   See Letter from BSGR to the Tribunal dated 24 Dec. 2015, at 4–7; Letter from BSGR to the Tribunal dated 8
Jan. 2016, at 15–17; Hearing Tr. at 21:13–23:8, 46:4–47:18.
58
   See Letter from BSGR to the Tribunal dated 24 Dec. 2015, at 5.


                                                    15
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 20 of 69



52.      In relation to the issue of documents from the U.S. litigation, BSGR confirmed during
         the telephonic hearing that the U.S. court granted Vale a right to use 83 of Mr. Thiam’s
         documents in this arbitration.59
53.      BSGR asserts that Vale has no basis to request that the Tribunal strike any portion of
         Mr. Thiam’s witness statement from the record. While it disagrees that BSGR is in
         breach of its duty to act in good faith, the Tribunal “may, if it sees fit, punish BSGR in
         costs or draw adverse inferences.”60

                    iii.   Tribunal’s Analysis and Ruling

54.      With reference to the Tribunal’s general analysis set forth above, the Tribunal at this
         point will not draw adverse inferences or strike any portion of Mr. Thiam’s witness
         statement. However, it reserves all of its rights. The Tribunal takes specific note in this
         regard of Mr. Thiam’s refusal to produce certain documents, which the Tribunal had
         already found relevant and material to this arbitration, on the basis that they contain
         “private, confidential information” or that searching for them would be “unduly
         burdensome.” Without now deciding whether Mr. Thiam’s first witness statement
         amounts to an explicit reliance on documentary evidence of his financial income, the
         Tribunal has duly noted his decision to deny Vale access to that evidence, and it will
         weigh that decision in the course of this proceeding. With respect to any documents
         that are responsive to Vale’s requests in this dispute, approved by the Tribunal, but
         which Mr. Thiam has not yet produced (and is willing to produce), the Tribunal directs
         BSGR to use its best efforts to obtain and produce those documents to Vale
         immediately. The Tribunal also instructs BSGR’s counsel to detail their interactions
         with Mr. Thiam in the form of the relevant certification as directed in Paragraph 33
         above.
55.      The Tribunal is not persuaded at this point that Mr. Thiam’s assertion of a common
         interest legal privilege in the U.S. litigation amounts to conclusive proof of a close
         factual relationship between Thiam and Respondent. Of course, the Tribunal will
         consider that factor along with other factors should Vale further pursue its theory of
         close relations between the witness and Respondent in its further written and oral
         submissions.


59
     Hearing Tr. at 23:5–8.
60
     Letter from BSGR to the Tribunal dated 24 Dec. 2015, at 6.


                                                        16
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 21 of 69



56.   With respect to documents in the U.S. litigation, Vale is no longer pursuing relief in
      relation to Mr. Thiam’s documents made available in the U.S. litigation. As such, the
      Tribunal issues no ruling with respect to Mr. Thiam’s documents in the U.S. litigation .

                        c. Marc Bonnant

57.   This section deals with BSGR’s correspondence with Marc Bonnant, a Swiss lawyer
      who acts as President of Balda, Director of Nysco, and Swiss counsel for Beny
      Steinmetz.61      The Balda Foundation is an irrevocable trust established in the
      Principality of Liechtenstein, the beneficiaries of which are Beny Steinmetz and other
      members of his immediate family. It wholly owns Nysco (which is incorporated in the
      British Virgin Islands), which wholly owns BSGR (the Respondent in this arbitration).
      Mr. Steinmetz has submitted a witness statement on behalf of BSGR in this arbitration.
      He claims to have no role on the board or as an employee of any of the BSG
      companies, the Balda Foundation, or Nysco, but instead is contracted to advise
      individual companies that make up the BSG Group, including BSGR.
58.   Also mentioned in this section are Sandra Merloni-Horemans and the term the “BSGR
      Entities.” Ms. Merloni-Horemans submitted a witness statement on behalf of BSGR in
      this arbitration, which states that she worked for Onyx between 1998 and December
      2014.     Onyx is a company incorporated in the British Virgin Islands to provide
      management services and other business support functions to the Balda Foundation.
      Ms. Merloni-Horemans, along with Mr. Steinmetz, was interviewed by Swiss law
      enforcement officials as part of an investigation into BSGR’s mining activities in
      Guinea. The term “BSG Entities” was defined in Request No. 4 of Vale’s Redfern
      Schedule to include 12 corporate entities.62
59.   BSGR’s counsel in this arbitration contacted Marc Bonnant to convey certain rulings
      from the Tribunal’s First Decision on Document Production, to request “cooperation in
      searching for responsive documents,” and to call for his “urgent attention.”                   Mr.
      Bonnant responded slightly differently with respect to Balda, Nysco, and Steinmetz.


61
  See Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 4.
62
  They are: (1) BSGR (the Respondent in this arbitration); (2) BSG Resources (Guinea) Limited (Guernsey);
(3) BSG Resources Limited (Jersey); (4) BSG Metals and Mining Limited (BVI); (5) BSG Resources Steel
Holdings Limited (BVI); (6) BSG Resources (Guinea) Limited (BVI); (7) BSG Resources (Guinea) Sàrl
(Guinea); (8) BSGR Treasury Services Limited (BVI); (9) BSGR Guinea and Logistic and Maintenance
Services Sàrl; (10) BSGR Resources (Liberia) Limited (BVI); (11) BSG (Liberia) Limited (Liberia); and (12)
Windpoint.


                                                   17
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 22 of 69



60.    First, in relation to the Balda Foundation on 10 November 2015 Mr. Bonnant responded
       to a letter from BSGR’s counsel dated 29 October 2015 as follows:

                  The counsel63 of the Balda Foundation does not intend to, and
                  cannot, respond to your request.

                  The Balda Foundation is not required to provide any justification
                  of its position. It nevertheless states that it is not [a] party to the
                  above-mentioned arbitration proceedings and informs you, in
                  addition, that pursuant to its bylaws, it is obligated to secrecy with
                  respect to any third party.

                  The counsel of the Foundation may, under very restrictive
                  conditions, exempt itself from this obligation with respect
                  exclusively to a beneficiary of the Foundation.

                  [BSGR], which is a party to the above-mentioned arbitration
                  proceedings, is not such a beneficiary.64

61.    On 12 November 2015, BSGR’s counsel sent a follow-up letter to Mr. Bonnant, stating:

                  While you are correct that BSGR is the party to the proceedings
                  and that BSGR is not a beneficiary of the Balda foundation, the
                  class of beneficiaries does include Mr. Steinmetz. We would be
                  grateful if you would confirm whether Mr. Steinmetz’s
                  participation as a witness in the proceedings falls within one of the
                  restrictive conditions which would allow for the release of
                  documents from the Balda Foundation.65

62.    Mr. Bonnant replied on 13 November 2015:

                  Assuming that Mr. Beny Steinmetz is a beneficiary of [the Balda
                  Foundation] and assuming that he has requested that Foundation’s
                  Board should be supplied with the documents that you have
                  requested from me, his request shall not be fulfilled.66

                  The Foundation’s Board considers that the fact that Mr. Beny
                  Steinmetz has been called to testify in the abovementioned arbitral




63
   The word “counsel,” found in the first and third paragraphs of the text quoted above, is a translation of the “le
conseil” in the original letter. The Tribunal notes that that term is defined as “council, board” in Dictionnaire
Economique et Juridique (5th ed. 2000) at 67.
64
   See Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 6) (translation).
65
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 8).
66
   Based on the original French version of the letter, the Tribunal understands the sentence to read: “Assuming
that Mr. Beny Steinmetz is a beneficiary of the Balda Foundation’s board and assuming that he has requested
that by the Foundation’s Board he should be placed in possession of the documents that you have requested
from me, his request shall not be fulfilled.”

                                                        18
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 23 of 69



                 proceedings is not a sufficient reason for him to be exempt from
                 his confidentiality obligation erga omnes.67

63.   Second, when BSGR’s counsel contacted Mr. Bonnant on 29 October 2015 with a
      request for assistance relating to Nysco, Mr. Bonnant responded on 10 November 2015:

                 Nysco Management Corporation Limited did not attend the
                 aforementioned arbitration procedure. It considers that it does not
                 have to communicate to third parties information regarding its
                 organisation and its business, in particular its financial statements
                 and the minutes of its Board of Directors’ meetings.

                 Hence, our position is not to follow-up your request.68

64.   BSGR’s counsel subsequently asked Mr. Bonnant on 12 November 2015 to “confirm
      whether you will be in a position to provide these documents.”69                     Mr. Bonnant
      responded on 13 November 2015: “Nysco Management Corporation Limited’s position
      on this matter remains the same.”70
65.   Third, in relation to Beny Steinmetz, Mr. Bonnant sent BSGR’s counsel on 10
      November 2015 the statements provided by 15 witnesses as part of the Swiss
      investigation, providing:

                 With the consent of the Prosecutor, Claudio Mascotto, who is
                 investigating the proceedings in Geneva, I can send you the
                 statements of the various witnesses heard, by way of Letters
                 Rogatory, in Conakry on 6–11 July 2015.71


66.   BSGR’s counsel thanked Mr. Bonnant for the transcripts of interviews conducted by
      Swiss authorities in Geneva and made the following further request on 12 November
      2015:

                 The documents you provided respond to request number 61(b) of
                 Vale’s Redfern schedule. We also sought to obtain from you
                 documents responsive to request 61(a), which we set out below for
                 ease of reference:

                 “Documents communicated to or obtained by one or more of the
                 BSG Entities and ONYX in the course of their participation in the


67
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 10) (translation).
68
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 25) (translation).
69
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 28).
70
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 28) (translation).
71
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 16–17) (translation).


                                                     19
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 24 of 69



                 Swiss criminal proceedings related to instructions one or more of
                 the BSG Entities and ONYX made to Pentler or Messrs. Cilins,
                 Noy or Lev Ran related to their activities in Guinea.”

                 We understand from our recent telephone conversation
                 (Libson/Bonnant) that no such documents exist. We would be
                 grateful if you would confirm in writing that our understanding is
                 correct.72

67.   Mr. Bonnant responded on 13 November 2015:

                 Neither “BSG Entities” nor Onyx is a party in the Geneva criminal
                 proceedings.

                 For this reason, the question regarding the documents that they
                 would have sent or received within the framework of these
                 proceedings is not pertinent.

                 Consequently, it is not within Mr. Beny Steinmetz’s power to
                 follow up on your request.73

                   i.   Vale’s Arguments74

68.   Vale advances three arguments. First, Vale asserts that the “reasoning” provided by
      Mr. Bonnant in the above-referred correspondence amounts to an “absurd non-sequitur”
      and “meaningless excuses.”75 It is irrelevant, in Vale’s view, that Balda, Nysco, and
      Mr. Steinmetz are not formally Parties to this arbitration. Vale frames Mr. Steinmetz as
      “the principal of BSGR and the primary catalyst for nearly every action that underlies
      this proceeding.”76 It argues that Mr. Steinmetz must have control over documents of
      the Balda Foundation because he is its beneficiary, and the same holds true for Nysco.
      BSGR’s correspondence with Mr. Bonnant represents an “elaborate shell game” of
      “hide the ball.”77 During the telephonic hearing, Vale referred to a passage from
      Balda’s bylaws, stating:

                 [N]otwithstanding any restrictions on the disclosure of information
                 imposed by the Statutes or By-Laws, the Foundation Council shall
                 within a reasonable time answer all reasonable enquiries and
                 requests of the Protector in relation to the Foundation and its

72
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 18).
73
   Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex I at 20) (translation).
74
   See Letter from Vale to the Tribunal dated 29 Dec. 2015, at 3–6; Hearing Tr. at 3:13–8, 12:13–15:8, 37:13–
39:24.
75
   Letter from Vale to the Tribunal dated 29 Dec. 2015, at 4.
76
   Letter from Vale to the Tribunal dated 29 Dec. 2015, at 4.
77
   Letter from Vale to the Tribunal dated 29 Dec. 2015, at 2.


                                                     20
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 25 of 69



                 operation and provide him with copies of any documents relevant
                 to such enquiries and requests.78

69.   Vale infers from this text that Mr. Steinmetz must be “the Protector” and thus “all the
      elaborate arguments we have heard about Balda’s confidentiality crumble.”79
70.   Second, Vale states that the communications from BSGR’s counsel to Balda and Nysco
      only informed Mr. Bonnant about the Tribunal’s rulings with respect to Vale’s
      Requests Nos. 1, 2, 3, and 52, but BSGR should have also informed Mr. Bonnant, and
      sought his assistance, with respect to Requests Nos. 3, 7, 8, 9, 10, 11, 12, 18, 22, 24, 29,
      30, 35, 36, 47, 51, 53, 61, 62, 65, and 71.80 Vale maintains that BSGR did not use its
      “best efforts” to obtain documents in relation to the later group of requests.
71.   Third, Vale points to two particular categories of documents that BSGR has refused to
      produce: (1) the procés verbaux of the testimony from Mr. Steinmetz and Ms. Merloni-
      Horemans taken in the Swiss criminal proceeding; and (2) documents seized by Swiss
      authorities from Mr. Steinmetz’s home and private aircraft. Vale claims that both
      categories fall within its Request No. 61, which the Tribunal granted,81 and which
      provided:

                 The following Documents concerning the ongoing investigation
                 into the acquisition of the Mining Rights (the “Swiss
                 Investigation”):

                 (a) Documents communicated to or obtained by one or more of the
                 BSG Entities and ONYX in the course of their participation in the
                 Swiss criminal proceedings related to instructions one or more of
                 the BSG Entities and ONYX made to Pentler or Messrs. Cilins,
                 Noy or Lev Ran related to their activities in Guinea; and

                 (b) The transcripts (procés verbaux) of the interviews conducted
                 by the Swiss authorities in Guinea in or around 6–12 July 2015 as
                 reported by various news sources, including the interviews of (i)
                 Ahmed Tidiane Souré, (ii) Jean Marie Doré, and (iii) Louncény
                 Nabe.




78
   See Hearing Tr. at 4:20–5:17 (quoting Exhibit R-246 at 6–7).
79
   Hearing Tr. at 5:11–17.
80
   See Hearing Tr. at 4:4–9, 6:17–8:21.
81
   The Tribunal’s ruling provided: “The Request is GRANTED, subject to legal privilege. In addition to
searching its own files and those of its subsidiaries, BSGR is directed to use its best efforts to obtain and
produce responsive documents, including by seeking to obtain copies of the relevant documents from other
business entities with which BSGR has a close relationship or from any witness(es) put forward by BSGR in
this arbitration.”


                                                     21
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 26 of 69



72.   Vale argues that if the only reason that the testimony of Mr. Steinmetz and Ms.
      Merloni-Horemans does not fit within Request No. 61(b) is that the interviews did not
      take place in July 2015, that is “beyond hair-splitting.”82 In any event, Vale maintains
      that the documents in question fall within 61(b) even if they do not fall within 61(a).
73.   The seized documents, according to Vale, are the same documents that Mr. Steinmetz
      (through Mr. Bonnant) unsuccessfully sought to prevent the Swiss authorities from
      turning over to Guinean and U.S. law enforcement authorities. Vale insists they are
      responsive to its Request No. 61(a); it suggests that BSGR’s lawyers recognized the
      same; and it dismisses Mr. Bonnant’s reason for refusing to produce documents (i.e.,
      because “[n]either ‘BSG Entities’ nor Onyx is a party in the Geneva criminal
      proceedings”) as irrelevant. During the hearing, Vale argued that Onyx, or Onyx’s
      Swiss affiliate, was a party to the Swiss proceeding, although referred to by an
      anonymous designation in court documents.83 According to Vale, the documents taken
      from Mr. Steinmetz’s house and airplane are in the possession of Mr. Bonnant, and Mr.
      Steinmetz has no reason not to direct Mr. Bonnant to produce them to Vale.84
74.   Vale also suggests that the seized documents fall within other requests it made. For
      example, it claims that an internal audit report (presumably among the documents
      seized) is responsive to Vale’s Request No. 53. Vale points out that the report was
      referenced in Swiss court decisions relating to the Swiss investigation.
75.   Vale ultimately requests that the Tribunal order BSGR to produce all documents that
      were seized from Mr. Steinmetz’s home and aircraft as well as the transcripts (procés
      verbaux) of the interviews of Mr. Steinmetz and Ms. Merloni-Horemans conducted in
      connection with the Swiss proceedings.

                  ii.   BSGR’s Arguments85

76.   BSGR responds to Vale’s first general argument by denying having conspired with Mr.
      Bonnant, or any other entity, to avoid producing documents. It states that Vale has
      ignored critical distinctions between the three different roles played by Mr. Bonnant —
      President of Balda, board member of Nysco, and Mr. Steinmetz’s Swiss lawyer. While
      BSGR notes that it is “disappointing” that Mr. Bonnant was “unable to cooperate with
82
   Letter from Vale to the Tribunal dated 29 Dec. 2015, at 4; Hearing Tr. at 40:19–41:23.
83
   Hearing Tr. at 10:4–13.
84
   Hearing Tr. at 14:24–15:7.
85
   See Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 4–12; Hearing Tr. at 24:20–27:22, 34:16–35:23,
43:19–46:3.


                                                    22
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 27 of 69



       BSGR’s requests,” it is also “unclear what further efforts could have been made by
       BSGR.”86 BSGR addresses Mr. Bonnant’s duties with respect to each role in more
       detail.
77.    In relation to the Balda Foundation, Mr. Steinmetz does not control Mr. Bonnant, but
       rather Mr. Bonnant looks to his own fiduciary duties, the laws of Liechtenstein, and the
       by-laws of Balda. The documents requested are corporate documents, not personal
       documents, further confirming that Mr. Steinmetz had no authority to direct Mr.
       Bonnant’s performance. Mr. Bonnant is answerable to the board of Balda (on which
       Mr. Steinmetz does not sit). During the telephonic hearing held on 4 February 2016,
       BSGR also refuted Vale’s suggestion that Mr. Steinmetz has a right to access Balda’s
       documents via the by-laws of the foundation. In particular, BSGR repeatedly denied
       that Mr. Steinmetz is the “Protector” as referred to in the by-laws.87 When Vale’s
       counsel sought to learn the identity of the “Protector” if not Mr. Steinmetz,88 BSGR’s
       counsel simply reiterated that Mr. Steinmetz is not the “Protector.”89                          BSGR’s
                                                                                     90
       subsequent correspondence suggests that there is no “Protector.”
78.    Nor does Mr. Steinmetz direct Mr. Bonnant in relation to Nysco, according to BSGR.
       Instead, Mr. Bonnant’s decision-making as a board member of Nysco falls outside of
       Mr. Steinmetz’s control.
79.    Mr. Bonnant also complied with Vale’s requests to him in his capacity as Mr.
       Steinmetz’s Swiss lawyer. Vale is mistaken that Mr. Bonnant refused to produce “any”
       documents from Mr. Steinmetz. BSGR confirms that Mr. Steinmetz’s documents were
       searched, and responsive documents were produced (for example, his French and Israeli
       passports). In any event, Mr. Bonnant did produce all documents responsive to Request
       61(b) and no documents exist that are responsive to 61(a).
80.    BSGR’s counsel responded to Vale’s second argument during the telephonic hearing as
       follows:

                  Mr. Blackman then listed a long list of the requests and said in
                  relation to those Balda should have been asked for[,] all of those


86
   Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 6.
87
   Hearing Tr. at 25:10–11, 34:20–21.
88
   Hearing Tr. at 37:12–19.
89
   Hearing Tr. at 44:20–25.
90
    See Letter from BSGR to the Tribunal dated 8 Feb. 2016 (attached proposed certificate for
Affiliates/Witnesses, at (c)) (“As regards the Balda Foundation, we certify that the President of that Foundation,
Marc Bonnant, has confirmed that there is no Protector.”).

                                                       23
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 28 of 69



                   documents. But the fact is that in relation to those requests, we
                   have those documents and we provide them.

                   So, for example, he listed request number 53. We disclosed all
                   those documents. He listed request number 62[] which disclosed .
                   . . all those documents. He mentioned request number 61 and we
                   asked Monsieur Bonnant about that.

                   So for that long list there is no point and no need and no
                   requirement on us to ask Mr. Bonnant where we have the
                   documents and are able to provide them. And to the extent that we
                   didn’t, we asked him.

                   ...

                   [W]e did not need to ask for documents we already had provided,
                   and that’s the case in relation to a number of the requests that my
                   learned friend read out in a long list, including the ones I have
                   mentioned.91

81.      BSGR responds to Vale’s third argument by asserting that neither the Swiss transcripts
         (procés verbaux) nor the documents seized by the Swiss authorities are responsive to
         Vale’s Redfern requests. The transcripts are not responsive to Vale’s Request No. 61.
         Sub-part (b) of that request called for specific transcripts of interviews with three other
         individuals but failed to include either Mr. Steinmetz or Ms. Merloni-Horemans.
         Additionally, sub-part (b) targeted interviews that took place in July 2015, whereas
         neither Mr. Steinmetz nor Ms. Merloni-Horemans was interviewed by the Swiss
         authorities in July 2015. Nor do the transcripts in question fall under sub-part (a) of
         Request No. 61 because of the limiting language found in the request:

                   (a) Documents communicated to or obtained by one or more of the
                   BSG Entities and ONYX in the course of their participation in the
                   Swiss criminal proceedings related to instructions one or more of
                   the BSG Entities and ONYX made to Pentler or Messrs. Cilins,
                   Noy or Lev Ran related to their activities in Guinea . . . .

82.      According to BSGR’s interpretation of this text, documents will only fall within the
         request if they concern instructions made by specific entities to Pentler principals which
         relate to Guinea and if they were communicated to or were obtained by the BSG
         Entities and Onyx during the Swiss proceedings. BSGR states that the BSG Entities
         and Onyx are not parties to the Swiss proceedings, and they have not received any
         evidential documents in the course of such proceedings. Thus, BSGR affirms that Mr.


91
     Hearing Tr. at 25:19–26:7, 34:23–35:1.


                                                   24
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 29 of 69



      Bonnant’s response — i.e., that the request was “not pertinent” because “[n]either
      ‘BSG Entities’ nor Onyx is a party in the Geneva criminal proceedings” — was proper.
83.   During the teleconference BSGR denied Vale’s assertion that Onyx is a party to the
      Swiss proceedings. According to BSGR, “an application was made against [Onyx] for
      documents” in the Swiss proceedings, but “Onyx has no access to the documents in
      those proceedings because it’s not a party to it.”92 BSGR informed the Tribunal that
      the actual Parties to the Swiss case are Beny Steinmetz, Sandra Merloni-Horemans, and
      Frédéric Cilins.93
84.   BSGR refers to Vale’s attempt to obtain copies of the documents seized by Swiss
      authorities as “an entirely new set of documents which were not requested [anywhere]
      in its Redfern Schedule.”94 It disputes Vale’s suggestion that the documents respond to
      Request No. 61(a) for similar reasons as set forth above. On any reading by BSGR,
      that request is directed only at those documents which relate to instructions from a BSG
      Entity or Onyx to Pentler or its principals; and even then, those documents will only be
      responsive if they were communicated to or obtained by a BSG Entity or Onyx in the
      Swiss proceedings. But Mr. Steinmetz is not a “BSG Entity,” and his documents
      relating to instructions of Pentler have already been produced in response to other
      requests.95 In any event, Vale’s attempt to obtain these documents is an illegitimate
      effort to correct errors or omissions in its own Redfern Schedule. Its new request is
      neither narrow and specific nor relevant and material to the case as required by the IBA
      Rules.
85.   As for the “internal audit report” referred to in the Swiss decisions, BSGR argues that
      the subject of the Swiss decision and the documents sought by Request No. 53 are not
      the same.      In fact, BSGR did produce documents responsive to Request No. 53,
      including “the conclusion of the ‘internal audit’” in response to Request 53(c).96 In its
      8 January 2015 submission, BSGR informed the Tribunal that it had obtained a “full
      copy” of the internal audit which it promised to produce the following week.97



92
   Hearing Tr. at 35:15–16.
93
   Hearing Tr. at 27:16–17.
94
   Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 8.
95
   BSGR cited Vale’s Requests Nos. 15, 16, 17, 21, 23, 36, 48, and 57. See Letter from BSGR to the Tribunal
dated 8 Jan. 2016, at 9.
96
   See Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 11.
97
   Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 11–12.


                                                    25
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 30 of 69



                  iii.    Tribunal’s Analysis and Ruling

86.    Vale’s first argument — focused on the broader relations between Mr. Bonnant, Mr.
       Steinmetz, the Balda Foundation, and Nysco on the one hand, and BSGR on the other
       hand — does not call upon the Tribunal to make a specific ruling. The Tribunal cannot
       draw any conclusions at this time regarding issues of interrelations or the existence of
       control among the various entities and individuals affiliated with BSGR which
       ultimately are issues for the merits. It does take careful note of all instances in which
       Balda, Onyx, and Mr. Steinmetz are alleged by Claimant to have refused to provide
       certain documents despite the Tribunal having granted requests for documents in their
       possession. The Tribunal reserves all of its rights to weigh those facts accordingly at
       the appropriate time.         The Tribunal also instructs BSGR’s counsel to detail their
       interactions with Mr. Bonnant, or other relevant individuals, in the form of the relevant
       certification as directed in Paragraph 33 above.
87.    In respect of Vale’s second argument, the Tribunal agrees with Vale that BSGR shall
       provide each affiliate with copies of all of Vale’s requests which the Tribunal granted
       under the broadest terms set forth in paragraphs 15 and 16 of its First Decision on
       Document Production.98 Likewise, the Tribunal is of the view that BSGR shall provide
       to its witnesses copies of all of Vale’s requests which the Tribunal granted in the terms
       set forth in paragraphs 15–18 of its First Decision on Document Production.99 The
       Tribunal directs BSGR to comply immediately with these directions to the extent it has
       not yet done so.
88.    Vale’s third argument requires the Tribunal to make a decision with respect to two
       categories of documents. Vale requests that the Tribunal direct BSGR to produce or
       use its best efforts to produce transcripts of interviews with Mr. Steinmetz and Ms.
       Merloni-Horemans conducted as part of the Swiss investigation as well as documents
       seized by the Swiss authorities.              The Tribunal decides to grant Vale’s request
       concerning both groups of documents on the terms set forth below.



98
   See First Decision on Document Production ¶ 15 (“[The Request is GRANTED.] In addition to searching its
own files and those of its subsidiaries, BSGR is directed to use its best efforts to obtain and produce responsive
documents, including by seeking to obtain copies of the relevant documents from other business entities with
which BSGR has a close relationship or from any witness(es) put by BSGR in this arbitration.”).
99
   See First Decision on Document Production ¶ 15; id. ¶ 17 (“[The Request is GRANTED], but only to the
extent that the requested documents are in the possession, custody, or control of BSGR, its subsidiaries, or the
witness(es) it has put forward in this arbitration.”).


                                                       26
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 31 of 69



89.      The Tribunal finds that the transcripts fall within Vale’s Request No. 61. In the first
         instance, they fall within Request No. 61(b), seeking:

                    The transcripts (procés verbaux) of the interviews conducted by
                    the Swiss authorities in Guinea in or around 6–12 July 2015 as
                    reported by various news sources, including the interviews of (i)
                    Ahmed Tidiane Souré, (ii) Jean Marie Doré, and (iii) Louncény
                    Nabe.

90.      BSGR seeks to classify the Steinmetz/Merloni-Horemans interviews as falling outside
         of this request because neither individual appears in the enumerated list of names found
         at the end of the request and because the Steinmetz/Merloni-Horemans interviews
         apparently did not take place in July 2015. The Tribunal finds the language of Vale’s
         request less restrictive than BSGR’s interpretation. The three names listed in the request
         did not constitute a complete list (“including the interviews of…”), nor was the date
         range exclusive (“in or around 6–12 July 2015”) (Emphasis added.) More importantly,
         the Tribunal is persuaded that interviews of Mr. Steinmetz and Ms. Merloni-Horemans
         — both of whom are witnesses in this arbitration — are indeed relevant and material in
         this arbitration.100
91.      Vale also justifies its application for production of the transcripts under sub-part (a) of
         Request No. 61. The Tribunal is not convinced that Vale’s wording on which BSGR
         relies is to be construed as BSGR does, given that the express aim of Vale’s request
         was clear and focused on central documents. Request 61(a) called for:

                    (a) Documents communicated to or obtained by one or more of the
                    BSG Entities and ONYX in the course of their participation in the
                    Swiss criminal proceedings related to instructions one or more of
                    the BSG Entities and ONYX made to Pentler or Messrs. Cilins,
                    Noy or Lev Ran related to their activities in Guinea . . . .

92.      The Tribunal is aware that the language employed by Vale does contain some
         restrictive language, especially the qualification limiting the request to documents
         communicated to the “BSG Entities” and Onyx. But Vale made it known in the second
         column of its Redfern Schedule (“Relevance and Materiality of the Requested
         Documents”) the assumptions upon which the request was based:

                    Swiss law enforcement authorities are investigating BSGR’s
                    mining activities in Guinea, and have recently interviewed
                    witnesses in Guinea pursuant to these efforts (see note 15). Vale

100
      See Letter from BSGR to the Tribunal dated 24 Dec. 2015, at 16–17.


                                                       27
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 32 of 69



               understands that BSGR’s counsel in the arbitration was invited to
               participate in these interviews and that the BSG Entities and
               ONYX are entitled to the transcripts (procés verbaux) of the
               interviews under Swiss law and procedure.

               Vale also understands that, as a matter of Swiss law and procedure,
               the Swiss authorities will have communicated to the BSG Entities
               and/or ONYX selected, relevant documentary evidence that was
               uncovered during the investigation.

               The requested Documents are relevant and material to further
               showing that BSGR engaged in corrupt acts to acquire the Mining
               Rights.


93.   In other words, based on the information it had, Vale understood that the BSG Entities
      and Onyx were parties in the Swiss proceeding, thus it focused on them. BSGR’s main
      defense essentially attacks this assumption as inaccurate and then seeks to avoid the
      request altogether. Apparently, the “BSG Entities” and Onyx are not parties to the
      Swiss proceeding, so they have not received the transcripts or the other documents
      concerning that investigation. But the Tribunal notes that BSGR has not denied that it
      has access, or the right to request access via Mr. Steinmetz and Mr. Bonnant, to the
      documents from the Swiss proceeding.
94.   The Tribunal notes that BSGR has also pointed out further limiting language found in
      Vale’s Request No. 61(a) — that the documents sought must concern “instructions one
      or more of the BSG Entities and ONYX made to Pentler or Messrs. Cilins, Noy or Lev
      Ran related to their activities in Guinea.”        The Tribunal does not ignore this
      qualification to Vale’s request, but it reconfirms that BSGR should not be permitted to
      avoid compliance on the basis that instructions came from a person or entity related to
      BSGR which is not “the BSG Entities and ONYX.” In other words, the Tribunal finds
      that Vale should be permitted access to the Steinmetz and Merloni-Horemans
      transcripts under Request No. 61(a) (in addition to its right via Request No. 61(b)),
      “related to instructions . . . made to Pentler or Messrs. Cilins, Noy or Lev Ran related to
      their activities in Guinea.”
95.   The Tribunal separately finds that BSGR should use its best efforts to obtain and
      produce copies of the documents seized by Swiss authorities. It recognizes that Vale
      could have specified more clearly in its Redfern schedule that it sought documents
      subject of the Swiss seizure. BSGR correctly points out that nowhere in its Redfern
      Schedule does Vale ask explicitly for documents seized from Mr. Steinmetz’s home


                                               28
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 33 of 69



      and aircraft. Vale, instead, argues that the seized documents must fall within the same
      Request No. 61(a), analyzed above.
96.   Looking again to Vale’s comments accompanying its request, the Tribunal notes that
      Vale did refer to the Swiss “raid” in the third column of its Redfern Schedule
      corresponding to its Request No. 61 (“Claimant’s Responses to Respondent’s
      Objections”):

              The MLA Request also directs the Swiss prosecutor to raid the
              domicile or residence of Mr. Steinmetz and the offices of ONYX
              (Exhibit C-94, p. 7), as indeed they have done.

              Thus BSGR is at the center of the inquiry relating to its bribery
              and corruption, and the English, Guinean and Swiss authorities
              clearly and correctly perceive Mr. Steinmetz, Ms. Merloni-
              Horemans and ONYX to be closely affiliated with BSGR (and
              within its control). Mr. Steinmetz’s attorney Mr. Marc Bonnant
              has access to these documents and has indeed referenced them in
              public press statements. In short, Mr. Steinmetz and hence BSGR
              have control of documents received by them in the Swiss criminal
              proceedings, have used them in the arbitration when it suits their
              purposes and cannot hide behind either non-existent Swiss law
              prohibitions or purported “lack of control” to avoid producing this
              key evidence. (Emphasis added.)

97.   Based on the full context of Vale’s Request No. 61(a) the Tribunal finds that the aim of
      Vale’s request covered all documents from the Swiss criminal proceedings related to
      instructions made to Pentler or its principals concerning Guinea, including any such
      documents that were seized by the Swiss authorities. The Tribunal directs BSGR to use
      its best efforts to obtain and produce to Vale the transcripts of interviews with Mr.
      Steinmetz and Ms. Merloni-Horemans conducted as part of the Swiss investigation as
      well as the documents seized by the Swiss authorities .
98.   The Tribunal observes that even if it did not find that Vale’s Request No. 61
      specifically covered the documents in question in this section, the Tribunal would
      exercise its own authority to direct the production of these documents. Recall that
      Article 22.1(e)–(f) of the 1998 LCIA Rules provides:

              Unless the parties at any time agree otherwise in writing, the
              Arbitral Tribunal shall have the power, on the application of any
              party or of its own motion, but in either case only after giving the
              parties a reasonable opportunity to state their views:

              ...



                                              29
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 34 of 69



                    to order any party to produce to the Arbitral Tribunal, and to the
                    other parties for inspection, and to supply copies of, any
                    documents or classes of documents in their possession, custody or
                    power which the Arbitral Tribunal determines to be relevant . . . .
                    (Emphasis added.)

99.       Likewise, the Article 3.10 of the IBA Rules states:

                    At any time before the arbitration is concluded, the Arbitral
                    Tribunal may (i) request any Party to produce Documents, (ii)
                    request any Party to use its best efforts to take or (iii) itself take,
                    any step that it considers appropriate to obtain Documents from
                    any person or organization.

100. Before turning to the next matter of contention, the Tribunal notes that the Parties
          appear to have resolved their dispute concerning an “internal audit” relating to Vale’s
          Request No. 53. BSGR informed the Tribunal that it had obtained a “full copy” of the
          internal audit which it appears to have produced.101 Accordingly, the Tribunal issues
          no ruling on that specific issue.

                            d. The Balda Internal Investigation Report

101. In its letter dated 20 January 2016, Vale informed the Tribunal that BSGR had
          disclosed to Vale on 14 January 2016 an internal investigation report into BSGR’s iron
          ore investment in Guinea dated 29 July 2015. The report was prepared by two lawyers,
          Louis Freeh and Joseph Lieberman, who were hired by the Balda Foundation to
          investigate the charges that BSGR engaged in bribery and corruption in obtaining its
          Guinean mining rights. Upon disclosing the report to Vale, BSGR’s counsel stated:

                    At the date of the deadline for production, the Report was
                    privileged and not in the possession, custody or control of BSGR.
                    We now understand that the Report was released to Mr. Steinmetz
                    for the purpose of his defence in the Swiss proceeding and that it
                    was provided to the Swiss authorities on 23 December 2015 and to
                    this firm on 28 December 2015.102

102. The “Summary of Conclusions” in the report itself states:

                    Based on our investigation to date, we discovered            no direct,
                    credible evidence to prove that (i) Beny Steinmetz            or BSGR
                    violated the FCPA [“Foreign Corrupt Practices                 Act”] in
                    connection with obtaining or maintaining mining rights       in Guinea,

101
      Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 11–12.
102
      First Attachment to Letter from Vale to the Tribunal dated 20 Jan. 2016.


                                                         30
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 35 of 69



                 or (ii) Beny Steinmetz or other BSGR personnel violated U.S.
                 obstruction of justice statutes in connection with [Frédéric
                 Cilins’s] interactions with Madamie Touré in April 2013.103

103. Among other things, the internal investigation report provides that “Investigative
       Counsel reviewed materials provided by BSGR, and publicly available information”
       including “more than 4,000 documents Skadden identified as ‘relevant’” and
       “thousands of additional documents identified by our targeted searches of an existing
       document database.”104 It states that “we did not undertake a complete collection and
       review of all BSGR documents, and instead used documents collected and reviewed by
       Skadden.”105

                   i.    Vale’s Arguments106

104. Vale argues that two points emerge from BSGR’s disclosure of the internal
       investigation report. First, it further exposes the “artificiality” of BSGR’s efforts to
       avoid production of documents from Balda.                   In other words, when it suits Mr.
       Steinmetz’s desires, Balda will readily provide documents to him for use in legal
       proceedings, but when he wishes to avoid producing documents, Balda becomes a
       wholly separate legal entity over which Steinmetz has no control.
105. Second, Vale contends that the documents referred to on the face of the report are
       documents responsive to Vale’s Request No. 66,107 which was granted by the
       Tribunal,108 but which BSGR has not produced. Vale points out that the request sought

103
    Second Attachment to Letter from Vale to the Tribunal dated 20 Jan. 2016, at 4.
104
    Second Attachment to Letter from Vale to the Tribunal dated 20 Jan. 2016, at 1.
105
    Second Attachment to Letter from Vale to the Tribunal dated 20 Jan. 2016, at 3.
106
    Letter from Vale to the Tribunal dated 20 Jan. 2016; Hearing Tr. at 17:23–18:12, 39:25–40:18.
107
    That request sought:
        “The following Documents relating to the ‘investigations’ referenced in the Steinmetz Witness
        Statement, ¶ 3:
        (a) Documents provided in or around September 2014 in support of the investigations conducted by one
        or more of Louis Freeh, Joseph Lieberman and Alan Dershowitz as reported by various news sources;
        (b) Documents provided in or around April and May 2012 in support of the investigations and audits
        conducted by Mr. Pollak (Pollak Witness Statement, ¶¶ 41-48); and
        (c) The BSG Entities’ auditors’ internal audits, including the E&Y audit of payments to Mrs. Touré and
        Matinda & Co. Ltd. (Clark Witness Statement, ¶ 65);
        (d) The list of all of the “leading investigators” referenced in the Steinmetz Witness Statement, ¶ 3(b);
        and
        (e) The observations, conclusions and reports of these investigations.”
108
    The Tribunal granted the request on the following terms: “The Request is GRANTED, subject to legal
privilege, and only to the extent that the requested documents are in the possession, custody, or control of
BSGR, its subsidiaries, or the witnesses it has put forward in this arbitration.”


                                                      31
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 36 of 69



      not only the report itself, but also “[d]ocuments provided in or around September 2014
      in support of the investigations conducted by one or more of Louis Freeh, Joseph
      Lieberman and Alan Dershowitz as reported by various news sources.” Vale interprets
      this to mean that BSGR must produce “all the documents now identified in the Report,
      subject to legal privilege,” and BSGR and Balda have waived that privilege by
      producing the report in the Swiss proceedings.109 Vale believes that the majority of the
      files reviewed by the investigators have not been produced by BSGR to Vale because
      the report states that BSGR and Balda shared 6,000 or more documents with the
      investigators, yet BSGR has produced less than 2,600 documents to Vale in this
      arbitration.
106. In sum, Vale takes the position that BSGR cannot be allowed to produce the summary
      of a self-serving investigation conducted into its own wrongdoing, but withhold the
      responsive documents underlying the investigation. It requests that the Tribunal order
      BSGR to produce the documents provided to the investigators for the purpose of
      conducting their review that led to the report.

                  ii.    BSGR’s Arguments110

107. BSGR states that it provided the report to Vale as part of its ongoing disclosure
      obligations unrelated to any complaints raised by Vale. It notes that the report was
      privileged at the date of the document production deadline and BSGR only became
      aware that the report had been shared with the Swiss officials on 28 December 2015
      (thus breaking the privilege), and it was first provided to BSGR’s counsel on 5 January
      2016.
108. BSGR responds to Vale’s first point by explaining that its production of this report has
      nothing to do with Balda’s refusal to provide corporate documents to Vale. The
      position Vale has taken ignores the confidentiality provisions in Balda’s by-laws. By
      contrast, confidentiality does not attach to the report. Nor is there anything “artificial”
      about Balda’s status as a separate entity with its own interests.
109. In response to Vale’s second argument, BSGR disagrees that “the entirety of the
      documents reviewed (but not necessarily relied upon)” by investigative counsel are
      “necessarily responsive to [Vale’s] Redfern requests.”111 Mr. Freeh and Mr. Lieberman

109
    Letter from Vale to the Tribunal dated 20 Jan. 2016, at 3.
110
    Letter from BSGR to the Tribunal dated 26 Jan. 2016; Hearing Tr. at 23:9–24:19.
111
    Letter from BSGR to the Tribunal dated 26 Jan. 2016, at 2.


                                                     32
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 37 of 69



       were “provided with a certain set of documents by Skadden and had access to other
       documents which are not particularised in the Report. Neither we, nor BSGR, know
       what documents Mr. Freeh and Mr. Lieberman independently reviewed.”112 But the
       documents provided did come from “exactly the same universe of documents which
       were searched against by BSGR [in response to Vale’s requests].”113
110. BSGR argues that the documents reviewed by Messrs. Freeh and Lieberman are not
       responsive to Request No. 66 for three reasons: (a) to the extent they were privileged,
       they remain so; (b) the entire universe of documents was not relied upon “in support” of
       their investigation; and (c) the documents were not provided “in or around September
       2014” as required by the request.114 In any event, “[a]ll documents which Mr. Freeh
       and Mr. Lieberman reviewed and which are responsive to Vale’s Redfern requests (and
       not some different conception of relevance) have already been produced.”115 That the
       documents in question were marked “relevant” by Skadden at the time does not change
       this conclusion because they were only “relevant” to an entirely different set of
       parameters; the review focused on potential FCPA liability, and the investigation was
       commissioned before the Guinean Technical Committee published its report and before
       Vale filed this arbitration.       Vale’s request is based on a misplaced conception of
       discovery. To the extent the documents referred to in the report were privileged, that
       privilege has not been waived.
111. Finally, BSGR submits that “as a matter of practicality” it is “not in a position to
       reassemble a category of documents shared by a different law firm with two third-party
       investigators commissioned by a non-party to this arbitration.”116 To do so would make
       no sense because “[w]e simply do not know the entirety of the documents reviewed by
       the investigators.”117 During the telephonic hearing, BSGR’s counsel reiterated: “[W]e
       are not able to reassemble those documents. Mr. Freeh and Mr. Lieberman did their
       own searches and we do not know . . . [the documents] that were sent to them and could
       not reassemble it.”118 In a letter to the Tribunal following the hearing, BSGR stated
       that “we have made enquiries of Mr. Freeh and Mr. Lieberman and confirm that we

112
    Letter from BSGR to the Tribunal dated 26 Jan. 2016, at 2.
113
    Letter from BSGR to the Tribunal dated 26 Jan. 2016, at 2.
114
    Letter from BSGR to the Tribunal dated 26 Jan. 2016, at 2.
115
    Letter from BSGR to the Tribunal dated 26 Jan. 2016, at 2–3.
116
    Letter from BSGR to the Tribunal dated 26 Jan. 2016, at 3.
117
    Letter from BSGR to the Tribunal dated 26 Jan. 2016, at 3.
118
    Hearing Tr. at 24:7–11.


                                                      33
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 38 of 69



         have performed searches against all of the documents they were provided with.
         Accordingly, all documents which were reviewed by Mr. Freeh and Mr. Lieberman and
         which are responsive to Vale’s Redfern Schedule and the Decision have already been
         produced.”119

                    iii.    Tribunal’s Analysis and Ruling

112. The Tribunal is not required to issue a ruling concerning Vale’s first argument. It does
         take note of BSGR’s submission that Balda’s by-laws do not apply to the investigation
         report, in contrast to Balda’s corporate documents discussed in Section V.c. above.
113. The Tribunal resolves Vale’s second argument by reaffirming its prior ruling and
         concluding that BSGR is required to produce to Vale all documents provided to the
         internal investigators, subject to legal privilege. The Tribunal disagrees with BSGR’s
         position that the documents reviewed by Messrs. Freeh and Lieberman are not
         responsive to Vale’s Request No. 66, in particular sub-part (a), which sought:

                    The following Documents relating to the “investigations”
                    referenced in the Steinmetz Witness Statement, ¶ 3:

                    (a) Documents provided in or around September 2014 in support
                    of the investigations conducted by one or more of Louis Freeh,
                    Joseph Lieberman and Alan Dershowitz as reported by various
                    news sources.

114. In the Redfern Schedule, BSGR objected to the request “on the grounds that
         documentation in the possession, custody or control of BSGR and its subsidiaries is
         protected from disclosure by privilege - Article 9(2)(b).” The Tribunal granted the
         request “subject to legal privilege, and only to the extent that the requested documents
         are in the possession, custody, or control of BSGR, its subsidiaries, or the witnesses it
         has put forward in this arbitration.”
115. BSGR now argues that the documents sought by Vale do not fall within this request
         because of the phrases “in support of the investigations” and “in or around September
         2014.” As with the Tribunal’s analysis set forth in Section V.c.iii. above, the Tribunal
         does not understand Vale’s request to be as narrow as BSGR contends. In any event, it
         finds that the documents in question are relevant and material to the dispute, so that
         even if it did not find that Vale’s request explicitly covered the documents, the Tribunal
         would exercise its own authority to direct the production of these documents.

119
      Letter from BSGR to the Tribunal dated 8 Feb. 2016, at 2.

                                                        34
     Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 39 of 69



116. That Request No. 66 sought documents “provided . . . in support of the investigations”
     conducted by BSGR’s investigative counsel does not mean that BSGR may restrict its
     production to those documents “relied upon” by the investigators, rather than the
     “entirely of the documents reviewed.” The request did not seek only documents that
     supported the conclusion of the investigators, but documents provided to Freeh and
     Lieberman in support of their conducting the investigation. To rule otherwise could
     suggest BSGR only had the obligation to produce the factual documents that the
     investigators found most compelling in arriving at their conclusion favorable to BSGR.
117. Nor is Vale’s reference in the Redfern Schedule to “September 2014” fatal to the relief
     it seeks. Vale’s request estimated the time period that documents were provided but did
     not set strict limits (“in or around September 2014”) (Emphasis added.) And the
     footnote linked to Request 66(a) cited a news article dated 11 September 2014 entitled
     “Steinmetz Trust Said to Hire Lieberman, Ex-FBI Head on Probe,” thus explaining why
     Vale understood that documents were provided to investigators during that time period.
118. The Tribunal is not persuaded by BSGR’s argument that documents provided to the
     investigators are not responsive to Vale’s request simply because they were gathered
     before the initiation of Guinea’s investigation or this arbitration and were collected for
     the purpose of assessing potential U.S. domestic law liability. The timing of the
     investigation vis-à-vis the Guinean and LCIA proceedings does not bear upon the
     relevance and materiality of the documents that were part of the investigation.
     Although the legal issues at stake before this Tribunal may not be the same as those in
     an FCPA context, the underlying facts at the center of the investigation were
     fundamentally the same as those at the core of this dispute — whether or not BSGR or
     its agents engaged in fraud and corruption. In fact, paragraph 3 of Beny Steinmetz’s
     witness statement submitted in this arbitration (cited in Vale’s Request No. 66) appears
     to confirm the relevance of the investigation to the factual disputes in this arbitration. It
     provides:

              Neither I nor anyone associated with BSG Resources Limited
              (BSGR) is, was or has been involved in any type of unlawful or
              criminal activity. The reasons I can say this with such confidence
              are:

              ...

              Insofar as the allegations concern matters others are said to have
              done, the Balda Foundation and BSGR have instigated the widest


                                               35
     Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 40 of 69



              possible enquiries within the BSG businesses by leading
              investigators who have had the fullest access to every document
              and person in the organisation and who have concluded that there
              has been no wrongdoing. I have fully supported these
              investigations.

119. BSGR also raises a privilege defense. As a preliminary matter, both Parties agree that
     BSGR may not assert privilege over the report itself, which it waived when it provided
     the report to the Swiss authorities and then to Vale. But BSGR asserts that to the extent
     investigative counsel reviewed any underlying privileged documents during the
     investigation, those underlying documents remain privileged, therefore BSGR must not
     produce them to Vale now.
120. The Tribunal reaffirms its ruling as set forth in the Redfern Schedule that it granted
     Vale’s request “subject to legal privilege.” In an effort to anticipate and prevent any
     future disagreements between the Parties, the Tribunal clarifies its ruling as follows.
     BSGR is obligated to produce the documents provided to Messrs. Freeh and Lieberman
     in the course of their investigation, but it may withhold documents that contain legally
     privileged information — e.g., memos providing legal advice concerning U.S. law on
     the FCPA or obstruction of justice, correspondence relating to potential claims from
     Vale, legal strategy, and so forth.     BSGR is, however, obligated to produce all
     underlying documents provided to the investigators that do not contain legal advice or
     requests for such advice. In that sense, the Tribunal does not agree with Vale that
     BSGR necessarily waived any privilege that might have attached to all documents
     provided to BSGR’s investigators.
121. Finally, the Tribunal is not convinced by BSGR’s argument that production of the
     documents in question would be impractical. BSGR suggests that it would impose
     difficulties to reassemble the documents shared with the investigators because Skadden,
     not Mishcon de Reya (BSGR’s counsel in this arbitration), collected and sent the group
     of documents to the investigative counsel (“Neither we, nor BSGR, know what
     documents Mr. Freeh and Mr. Lieberman independently reviewed.”). The Tribunal
     cannot accept this as a basis to deny Vale access to the documents in question. The first
     page of the investigation report itself provides that in addition to work product provided
     by Skadden, “Investigative Counsel reviewed materials provided by BSGR, and
     publicly available information.” (Emphasis added.) In response to questions posed by
     the Chairman of the Tribunal during the telephonic hearing of 4 February 2016,
     BSGR’s counsel could not explain why it was impossible for BSGR to reconstruct the

                                             36
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 41 of 69



         group of documents provided by Skadden to the investigators.120 The Tribunal sees no
         reason why BSGR could not now identify the entirety of the documents provided to
         Messrs. Freeh and Lieberman, including the documents collected by Skadden.
122. In sum, the Tribunal reaffirms its ruling and directs BSGR to use its best efforts to
         produce to Vale all documents provided to Messrs. Freeh and Lieberman in the course
         of their investigation that resulted in their report of 29 July 2015, subject to legal
         privilege.

                           e. Onyx

123. As noted previously, Onyx is a company incorporated in the British Virgin Islands to
         provide management services and other business support functions to the Balda
         Foundation.      Onyx previously acted as a trustee and administrator to Pentler (a
         company established by three of BSGR’s witnesses — Michael Noy, Frédéric Cilins,
         and Avraham Lev Ran — which purchased shares in BSGR’s subsidiary). Dag Lars
         Cramer, the CEO of Onyx, submitted a witness statement of behalf of BSGR in this
         arbitration. Onyx provides management, accounting, investment advisory and public
         relations services to the BSG group. Sandra Merloni-Horemans, who also submitted a
         witness statement on behalf of BSGR in this arbitration, states that she worked with
         Onyx between 1998 and December 2014.
124. BSGR submitted copies of its correspondence with Onyx, showing that BSGR’s
         counsel wrote to Mr. Cramer on 29 October 2015 to convey certain aspects of the
         Tribunal’s First Decision on Document Production, to request “cooperation in
         searching for responsive documents,” and to call for his “urgent attention.”121 On 9
         November 2015, Mr. Cramer responded, stating:

                   In response to part B, please contact Sandra Merloni-Horemans for
                   details of the relationship between the various Onyx entities
                   enlisted.

                   In response to part C, I do not know whether documents exist
                   which are responsive to the request set out in your schedule,
                   however I confirm that I will cooperate with your firm to conduct
                   a reasonable search for documents which are in the possession of




120
      Hearing Tr. at 56:12–59:19.
121
      Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex 1 at 43–45).


                                                       37
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 42 of 69



                 Onyx and which are responsive to the request set out in your
                 schedule.122

125. Correspondence submitted by BSGR also shows that on 16 November 2015, Ms.
       Merloni-Horemans sent a letter to Michael Noy on Onyx letterhead (although as
       indicated above in Paragraph 123, according to her witness statement, she stopped
       working with Onyx nearly a year earlier), stating:

                 I have copies of some documents which are responsive from the
                 time that Onyx Financial Advisors (“Onyx”) was acting as a
                 trustee and administrator to Pentler Holdings Limited (“Pentler”),
                 although the complete set of original documents was sent to the
                 agents who took over Onyx’s role on November 28, 2006.

                 [Listing responsive documents]

                 Please confirm whether I have the permission of the Pentler[]
                 shareholders to provide these documents to Mishcon de Reya for
                 production to Vale.123

126. Mr. Noy responded on 26 November 2015, providing his authorization.124

                   i.    Vale’s Arguments125

127. Vale complains that BSGR’s counsel only wrote to Mr. Cramer “nearly two weeks after
       the [Tribunal’s First Decision on Document Production].”126 It claims that Mr. Cramer
       “acts as if he were a stranger to BSGR, which of course he is not,” citing evidence
       suggesting that Mr. Cramer is a director of BSGR.127 Vale further argues that although
       Mr. Cramer ostensibly agreed to cooperate by searching for documents possessed by
       Onyx, it is not clear whether he actually did so.                   BSGR apparently did collect
       documents from Onyx in the context of the U.S. litigation, and the Swiss authorities
       seized documents from Onyx’s premises, and also seized documents from Mr.
       Steinmetz’s airplane and house, but Vale claims that it does not appear that all of the
       relevant responsive documents have been produced to it.
128. In particular, Vale points out that Mr. Cramer referred BSGR’s counsel to Ms. Merloni-
       Horemans, an improper delegation of responsibility considering that Ms. Merloni-

122
    Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex 1 at 51).
123
    Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex 1 at 88).
124
    Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex 1 at 89).
125
    See Letter from Vale to the Tribunal dated 29 Dec. 2015, at 6–8; Hearing Tr. at 8:11–12:12.
126
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 6.
127
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 6–7 & n.25; Hearing Tr. at 12:3–12.


                                                      38
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 43 of 69



       Horemans claims she was no longer employed by Onyx at that time,128 and in any
       event, Mr. Cramer exhibited to his witness statement a corporate structure diagram
       showing his control of Onyx (R-240). Although Ms. Merloni-Horemans says she
       produced certain Pentler documents, after obtaining authorization from Mr. Noy, the
       correspondence submitted by BSGR suggests that a complete set of responsive
       documents is possessed by “agents who took over Onyx’s role [in 2006],”129 yet there is
       no evidence of BSGR’s correspondence with those “agents.”
129. During the telephonic hearing, Vale also noted that the letter from BSGR’s counsel to
       Mr. Cramer dated 29 October 2015 only sought assistance in relation to Vale’s
       Requests Nos. 4–14, 24, 61, and 62.130 Vale asserts that BSGR improperly omitted
       Requests Nos. 18, 22, 29, 30, 36, 37, 51, and 53 from its communication to Mr.
       Cramer.131
130. In sum, Vale alleges that there is no reason to believe that anyone has conducted a full
       search of Onyx’s documents or produced all of the relevant documents and requests the
       Tribunal to direct BSGR to exercise its “best efforts” to obtain and produce all the
       relevant Onyx documents.

                  ii.    BSGR’s Arguments132

131. BSGR submits that Vale’s arguments with respect to Onyx are moot as BSGR already
       collected documents from all Onyx servers and produced the responsive documents. It
       describes the correspondence between its counsel and Mr. Cramer as a “belt and
       braces” approach.133 BSGR rejects Vale’s assertion that it had a duty to produce any
       documents seized from Onyx by the Swiss authorities because Vale never specifically
       requested those documents in its Redfern Schedule. Addressing Vale’s contention that
       BSGR has not made sufficient efforts to obtain and produce the “original Pentler
       documents” sent to the “agents,” Vale is aware of the identity of those “agents” (i.e., a
       “Mr. Bilman”). BSGR has no responsibility to seek to obtain documents from Mr.
       Bilman because he is not a subsidiary of BSGR, a business entity with which BSGR


128
    Vale questions that statement, too, noting that Ms. Merloni-Horemans signed a letter on Onyx letterhead after
her purported resignation from the company. See Letter from Vale to the Tribunal dated 29 Dec. 2015, at 8 n.33.
129
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 8.
130
    Hearing Tr. at 8:11–16.
131
    Hearing Tr. at 8:16–9:10.
132
    See Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 12–13; Hearing Tr. at 27:23–29:8.
133
    Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 12.


                                                      39
     Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 44 of 69



     has a close relationship, or a witness introduced by BSGR in this arbitration. In any
     event, BSGR has already produced the “full contents” of the “Pentler file” in Onyx’s
     possession in response to Vale’s Request No. 12. BSGR did not address the individual
     document requests cited by Vale during the teleconference other than with respect to
     the arguments reflected in Section V.c.ii. above concerning Marc. Bonnant.

              iii.   Tribunal’s Analysis and Ruling

132. As set forth above, the Tribunal disagrees with BSGR’s position that it has no
     obligation to produce documents seized by the Swiss authorities. The Tribunal directs
     BSGR to use its best efforts to obtain and produce to Vale those documents that were
     seized from Onyx and fall within Vale’s Request No. 61(a) as explicated by the
     Tribunal in Section V.c.iii above.
133. The Tribunal acknowledges BSGR’s assurances that it has otherwise conducted proper
     searches, used its best efforts, and produced all responsive documents to Vale’s
     requests, including “the full contents of the Pentler file.” In the event that BSGR has
     not produced all responsive documents to Vale relating to Onyx, the Tribunal directs
     BSGR now to make a good faith effort to obtain such documents not yet produced and
     produce them to Vale immediately. The Tribunal also instructs BSGR’s counsel to
     detail their interactions with Onyx, or its officials or agents, in the form of the relevant
     certification as directed in Paragraph 33 above.
134. For the avoidance of doubt, if BSGR has not produced documents from Onyx because
     Onyx (through Mr. Cramer, Ms. Merloni-Horemans, or someone else) transferred
     possession of those documents to Mr. Bilman or some other “agent,” the Tribunal sees
     no reason why BSGR should not now use its best efforts to obtain and produce copies
     of those documents. Consequently, BSGR is directed to use it best efforts at effecting
     the production of those documents.
135. The Tribunal also reiterates its ruling set forth in Paragraph 87 above. To the extent
     BSGR has not shared with Onyx all of Vale’s requests granted by the Tribunal on the
     terms set forth in paragraphs 15 and 16 of the Tribunal’s First Decision on Document
     Production, the Tribunal directs BSGR to do so now as part of its obligation to use its
     “best efforts” to obtain and produce documents.




                                              40
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 45 of 69



                         f. Specific Documents (i) Through (xi)134

136. This section follows the roman numeral designations introduced in Vale’s Letter to the
      Tribunal dated 14 December 2015, at 5–6. It traces the arguments of Vale135 and
      BSGR136 and then provides the Tribunal’s analysis and ruling.
137. Item (i) Vale: Vale initially argued that BSGR had not produced a specific document
      responsive to its Request No. 23, but in its second submission Vale acknowledged
      BSGR had disclosed a responsive document via its letter of 24 December 2015
      (followed by production the first week of January). Due to late production, Vale claims
      bad faith on the part of BSGR. BSGR: BSGR confirmed that it produced a responsive
      document and denied the existence of any bad faith or sinister motive. The Tribunal:
      No ruling is made at this time. The Tribunal reserves judgment on the issue.
138. Item (ii) Vale: Vale initially argued that BSGR had yet to produce other documents
      responsive to its Request No. 23, but in its second submission Vale acknowledged that
      BSGR had disclosed responsive documents via its letter of 24 December 2015
      (followed by production the first week of January). Due to late production, Vale claims
      bad faith on the part of BSGR. BSGR: BSGR stated that it already had produced
      responsive documents, and it confirmed that it identified and produced one additional
      document with its letter of 24 December 2015 (followed by production the first week of
      January). It denied the existence of any bad faith or sinister motive. The Tribunal: No
      ruling is made at this time. The Tribunal reserves judgment on the issue.
139. Item (iii) Vale: Vale initially argued that BSGR had yet to produce other documents
      responsive to its Request No. 31, but in its second submission Vale acknowledged
      BSGR had disclosed responsive documents via its letter of 24 December 2015
      (followed by production the first week of January). Due to late production, Vale claims
      bad faith on the part of BSGR. BSGR: BSGR argued that Vale meant to refer to
      Request No. 29 — not Request No. 31 — and it stated that it had located documents,
      which it enclosed with its letter dated 24 December 2015 (followed by production the



134
    See Letter from Vale to the Tribunal dated 14 Dec. 2015, at 5–6; Letter from Vale to the Tribunal dated 29
Dec. 2015, at 11–12; Letter from BSGR to the Tribunal dated 24 Dec. 2015, at 7–8; Letter from BSGR to the
Tribunal dated 8 Jan. 2016, at 17–18.
135
    See Letter from Vale to the Tribunal dated 14 Dec. 2015, at 5–6; Letter from Vale to the Tribunal dated 29
Dec. 2015, at 11–12.
136
    See Letter from BSGR to the Tribunal dated 24 Dec. 2015, at 7–8; Letter from BSGR to the Tribunal dated 8
Jan. 2016, at 17–18.


                                                     41
     Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 46 of 69



     first week of January). It denied the existence of any bad faith or sinister motive. The
     Tribunal: No ruling is made at this time. The Tribunal reserves judgment on the issue.
140. Item (iv) Vale: Vale initially claimed that BSGR had not produced documents in
     response to its Request No. 31. In its second submission, Vale acknowledged BSGR’s
     statement that it had located no responsive documents and Vale stated that it “will at the
     appropriate time request an adverse inference be drawn.” BSGR: Although BSGR
     initially disputed whether the requested documents fell within the scope of Request No.
     31, it confirmed that it ran a search and located no responsive documents (other than
     certain invoices which BSGR claims were produced). BSGR further stated that if Vale
     should request the Tribunal to draw adverse inferences, BSGR “will respond at the
     appropriate time and its position is, for current purposes, reserved.” The Tribunal: No
     ruling is requested at this time.
141. Item (v) Vale: Vale argued that BSGR had not produced documents in response to its
     Request No. 48(e). Specifically, Vale argued that BSGR had not produced a written
     claim that was filed with the Guinean police in 2009 by BSGR against a “Mr. Bah.”
     When BSGR claimed that no responsive documents existed, Vale stated that “BSGR’s
     explanation that it filed a claim against Aboubacar Bah reporting criminal acts with the
     Guinean police in 2009 but that no documents exist to evidence that claim defies
     credulity.” Vale “will at the appropriate time request an adverse inference be drawn.”
     BSGR: BSGR stated that no documents were found evidencing the claim filed against
     Mr. Bah. It went on that “[t]his should come as no surprise to Vale” based on a witness
     statement offered by Daniel Pollak. BSGR further stated that if Vale should request
     that the Tribunal draw adverse inferences, BSGR “will respond at the appropriate time
     and its position is, for current purposes, reserved.”     The Tribunal: No ruling is
     requested at this time.
142. Item (vi) Vale: Vale requested the “‘threatening letters’ from Mr. Bah to Ms. Merloni-
     Horemans referenced in the Merloni-Horemans Witness Statement ¶ 30” in relation to
     Request No. 48(f). When BSGR stated that it could not locate responsive documents,
     Vale replied that “BSGR’s claim that it cannot locate the very letters on which Ms.
     Merloni-Horemans relies in her witness statement casts grave doubt on her testimony,
     and Vale will at the appropriate time request an adverse inference be drawn.” BSGR:
     BSGR stated that “[n]either BSGR nor Ms. Merloni-Horemans has located the letters
     from Mr. Bah that Ms. Merloni-Horemans recalls receiving.” BSGR further stated that
     if Vale should request the Tribunal to draw adverse inferences, BSGR “will respond at

                                             42
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 47 of 69



      the appropriate time and its position is, for current purposes, reserved.” The Tribunal:
      No ruling is requested at this time.
143. Item (vii) Vale and BSGR made arguments concerning the Swiss transcripts (procés
      verbaux) of Mr. Steinmetz and Ms. Merloni-Horemans.                       Their arguments and the
      Tribunal’s analysis and ruling are set forth in Section V.c above.
144. Item (viii) Vale: Vale argued that BSGR had not produced all pages of Mr. Steinmetz’s
      Israeli passport between 1 January 2006 and 13 March 2006, responsive to Vale’s
      Request No. 65(a). When BSGR responded that it could not locate the passport, Vale
      stated that Mr. Steinmetz’s failure to locate the passport for the dates of January 2006
      to 13 March 2006, “the exact time period during which Vale’s evidence shows he
      travelled to Guinea,” “strains belief.” Vale requested that Mr. Steinmetz’s testimony
      denying his presence in Guinea before March 2006 be stricken from the record, or it
      alternatively requested an adverse inference be drawn. BSGR: BSGR initially stated
      that Mr. Steinmetz’s passport prior to March 2006 had not been located by BSGR or its
      witnesses but that it had provided all pages of his passport issued in March 2006. In its
      second submission BSGR noted that it had gone to the “trouble of obtaining customs
      records and other documents to evidence Mr. Steinmetz’s whereabouts during the
      relevant period,” and BSGR stated that it had also produced “full flight logs for the two
      aircraft owned by Mr. Steinmetz” during the relevant period.137 BSGR also reported
      that it had located the missing passport as of 8 January 2016 and produced the
      document that same day.138 It claimed that the delay was “not sinister.” The Tribunal:
      No ruling is made at this time. The Tribunal reserves judgment on the issue.
145. Item (ix) Vale: Vale argued that BSGR had not produced the passenger details for
      BSGR’s private aircraft, “Challenger 601,” responsive to Vale’s Request No. 65(b).
      When BSGR responded that it did not maintain such records, Vale requested that Mr.
      Steinmetz’s testimony denying his presence in Guinea before March 2006 be stricken
      from the record, or it alternatively requested an adverse inference be drawn. BSGR:
      BSGR stated that “[n]o passenger details are retained or required to be retained for the
      private aircrafts Challenger 601 or Global Express 5000. All flight related details
      retained for the private aircraft have been produced.” As noted above, BSGR also
      observed that it had obtained and produced customs records and full flight logs for the

137
   Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 18.
138
   BSGR did note that the newly recovered passport appeared to have expired in 2004 but stated that “further
enquiries revealed that there was an extension to the passport and it in fact includes stamps from early 2006.”


                                                      43
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 48 of 69



       two aircraft owned by Steinmetz during the relevant period. The Tribunal: No ruling
       is made at this time. The Tribunal reserves judgment on the issue. .
146. Item (x) Same as Item (ix) in relation to aircraft “Global Express 5000.”
147. Item (xi) Vale: Vale claimed that BSGR had not produced pages missing from the
       “audit results report” for BSG Resources Limited (Guernsey) for the year ended 31
       December 2010 in response to Request No. 4.139 When BSGR responded that it could
       not locate the missing pages of the report, Vale called BSGR’s claim “improbable” and
       stated “at the very least BSGR could request and obtain a complete version of the report
       from its auditor, and the author of the report, Ernst & Young.” BSGR: BSGR stated
       that the “only version” of the “audit results report” for the year 2010 that it was able to
       locate was the one it produced with missing pages. It noted that it had produced the
       “Consolidated and Company Financial Statements” to which the report related. In its
       second submission, BSGR noted that it was only obliged to produce “audited financial
       statements,” which it had done “in full.” BSGR described the “audit results report” (the
       subject of Vale’s complaint) as a “different document” — a report for the board, and
       “not strictly responsive to the request.” BSGR argued that it should not be obligated to
       incur the time and expense of chasing missing pages from a document that need not
       have been produced. The Tribunal: Having reviewed the language of Vale’s Request
       No. 4(b) — which sought “audited financial statements for the Relevant Period” — the
       Tribunal agrees with BSGR that production of a board report concerning those financial
       statements is not required by the request. BSGR is not obligated to search for and
       produce the missing pages to the report.

                          g. Skadden’s Advice Concerning Pentler

148. As noted above, Pentler is the business entity of Michael Noy, Frédéric Cilins, and
       Abraham Lev Ran, which held shares of BSGR’s subsidiary, BSGR Resources
       (Guinea) Limited BVI, in the past. Vale claims that Pentler served as an intermediary
       for BSGR to make illegal payments, and it argues that BSGR should have disclosed,
       but did not disclose, the existence of Pentler to Vale at the time that Vale and BSGR
       entered into the Framework Agreement.
149. This Section relates to Vale’s Request No. 19 for “[t]he correspondence, minutes of
       meetings and memoranda sufficient to establish the content of Skadden’s advice to

139
    That request provided: “For each of the following entities (the ‘BSG Entities’): . . . (b) The audited financial
statements for the Relevant Period . . . .”


                                                        44
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 49 of 69



      BSGR not to disclose to Vale BSGR’s relationship with Pentler (Statement of Defence,
      ¶ 102; Steinmetz Witness Statement, ¶ 78).” The Tribunal’s decision in relation to that
      request was as follows:

                The Tribunal acknowledges BSGR’s admission that “there has
                been a waiver of privilege in respect of advice given by Skadden
                to BSGR at the time.” Given BSGR’s further statement that “there
                are no documents containing that advice,” NO DECISION is
                required from the Tribunal.

                In response to Vale’s request that “BSGR should be ordered to
                produce evidence confirming that it undertook best efforts to
                locate Documents responsive to the Request, including by
                requesting all such documents from Skadden,” the Request is
                GRANTED, but only insofar as the Tribunal directs BSGR to
                inform the Tribunal of what efforts it took to obtain copies of the
                requested documents.

150. BSGR provided the following explanation of the efforts it took to obtain the requested
      documents in a letter to Vale dated 18 November 2015:

                In respect of Vale’s Request no. 19, the Tribunal has ordered
                BSGR to explain “what efforts it took to obtain copies of the
                requested documents”.

                We were able to satisfy ourselves that there are no documents
                containing the advice referred to in this request because we
                reviewed the relevant files created by BSGR’s former legal
                advisers, Skadden Arps, in advance of preparing BSGR’s
                Statement of Defence. There is no record of the advice in
                documentary form.140

                  i.    Vale’s Arguments141

151. Vale complains that BSGR has not sufficiently informed the Tribunal of the efforts it
      took to locate responsive documents. It cites BSGR’s letter to Vale dated 18 November
      2015, which suggested that BSGR had only reviewed Skadden’s files, but not its own
      files or those of its agents. Vale describes BSGR’s efforts as “wholly inadequate”
      because Vale’s request was not limited to documents created by Skadden, but also
      included e-mails or other writings summarizing or commenting on the advice.
152. Vale also claims that BSGR’s further confirmations that no documents exist only serve
      to cast further doubt on BSGR’s claim. If BSGR thought it necessary to seek legal

140
  See Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex 2, at 2).
141
  See Letter from Vale to the Tribunal dated 14 Dec. 2015, at 6–7; Letter from Vale to the Tribunal dated 29
Dec. 2015, at 12.


                                                    45
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 50 of 69



      advice on this issue, it must have considered the issue an important one. And BSGR’s
      privilege log submitted to Vale in this arbitration shows that it had extensive
      communications with Skadden, so it is unlikely that nobody memorialized the advice
      concerning Pentler.
153. Vale requests that the Tribunal strike from the record any reference to the advice from
      Skadden.      It further requests that BSGR “be ordered to identify who at Skadden
      purportedly provided this advice to BSGR and when such advice was provided, as well
      as explain, as certified by Mishcon . . . what search was made of the files of BSGR’s
      agents and affiliates to locate documents related to this purposed advice.”142 Vale
      states that it will seek an adverse inference at the appropriate time.

                  ii.   BSGR’s Arguments143

154. BSGR apologizes to the Tribunal that it initially sent the explanation of its efforts only
      to Vale’s counsel and not to the Tribunal. In any event, it explains that it remains
      BSGR’s position that no responsive documents exist. In response to Vale’s position
      that BSGR should have searched files beyond its own, BSGR explains that it did search
      the documents of its witnesses (in particular, Messrs. Cramer and Barnett and Ms.
      Merloni-Horemans) but found no responsive documents. It observes that the role of
      Pentler was “not a major consideration” for BSGR during the 2010 negotiations, and
      thus Skadden did not reduce every detail of advice to writing, as is often the case with
      transactional lawyers.        Pentler was merely one of many variables discussed with
      Skadden and such advice was given face to face. BSGR states that it was unclear what
      point Vale sought to make by referring to BSGR’s privilege log.
155. BSGR rejects Vale’s request that BSGR be ordered to identify who provided the
      relevant advice and when. BSGR’s counsel further advised that it is not willing to
      provide Vale with any certification.144             These matters can be addressed at the
      evidentiary hearing, and in any event, the drawing of adverse inferences would be the
      appropriate remedy, if necessary.




142
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 12.
143
    See Letter from BSGR to the Tribunal dated 24 Dec. 2015, at 8–9; Letter from BSGR to the Tribunal dated 8
Jan. 2016, at 18–19; Hearing Tr. at 29:23–30:20.
144
    Hearing Tr. at 30:13–20.


                                                     46
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 51 of 69



                 iii.    Tribunal’s Analysis and Ruling

156. The Tribunal finds BSGR’s explanations inadequate. In response to the Tribunal’s
      direction that BSGR “inform the Tribunal of what efforts it took to obtain copies of the
      requested documents,” BSGR simply provided (to Vale) that it “reviewed the relevant
      files created by BSGR’s former legal advisers, Skadden Arps, in advance of preparing
      BSGR’s Statement of Defence.”                 BSGR did not submit to the Tribunal any
      correspondence or other evidence showing how it attempted to locate the relevant
      documents, the scope of the search, terms used, etc. The Tribunal recognizes that
      BSGR has repeatedly and adamantly denied the existence of any responsive documents.
      But its position in that regard was already established by the time the Tribunal issued its
      First Decision on Document Production. The Tribunal’s ruling was focused on the
      nature of BSGR’s search efforts, not whether or not responsive documents existed.
157. The Tribunal instructs BSGR’s counsel to detail their interactions with all relevant
      witnesses or affiliates in the form of the relevant certification as directed in Paragraph
      33 above. BSGR should note that Request No. 19 covered more documents than those
      containing Skadden’s actual advice to BSGR — which do not exist, according to the
      BSGR — but extended to include “correspondence, minutes of meetings and
      memoranda sufficient to establish the content of Skadden’s advice.” (Emphasis added.)
      Thus, the request covered documents discussing, reacting to, or commenting on
      Skadden’s advice.         In addition to providing the information contemplated by the
      aforementioned certifications, BSGR’s counsel shall include in the relevant
      certifications the identity of the Skadden lawyer(s) who gave the advice referred to
      concerning Pentler and the identity of the person(s) receiving the advice on behalf of
      BSGR.
158. The Tribunal makes no further ruling at this time. It reserves judgment on the issue.

                         h. Frédéric Cilins’s Criminal Defense

159. Frédéric Cilins is a French businessman who pleaded guilty to obstruction of justice in
      the United States. He has submitted one witness statement on behalf of BSGR in this
      arbitration. In its Request No. 60,145 Vale requested documents showing that BSGR or

145
   That request was as follows:
“For the period from 14 April 2013 through the end of January 2015, the following Documents concerning the
criminal proceedings in the Southern District of New York, case no. 13 CR 315 (WHP) (see, e.g., Exhibits C-10,
C-117, C-150, C-152, and C-153):


                                                     47
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 52 of 69



      its affiliates funded or were otherwise involved in the defense strategy for the U.S.
      criminal proceedings of Mr. Cilins. The Tribunal ruled on Vale’s request as follows:

                 The Request is DENIED on the basis of legal privilege. In so
                 ruling, the Tribunal acknowledges BSGR’s statement that “there
                 are no documents responsive to Request no[.] 60(a), (b) and (d).”

                 In response to Vale’s statement that BSGR “does not explain the
                 steps that it took to ascertain that no such Document exists,” the
                 Tribunal directs BSGR to inform the Tribunal of what efforts it
                 took to obtain copies of the requested documents.

160. BSGR provided the following explanation of the efforts it took to obtain the requested
      documents in a letter to Vale dated 18 November 2015:

                 In respect of Vale’s Request no. 60, the Tribunal has ordered
                 BSGR to explain “what efforts it took to obtain copies of the
                 requested documents”. The following electronic searches were
                 carried out in relation to this request:

                 (1) search terms applied — Cooley OR “Lehr, Fischer & Feldman”
                 OR Lehr OR “Michelle P. Smith” OR Michelle (period applied —
                 14 April 2013 to 31 January 2015); and

                 (2) a search for any emails to or from Mr. Cilins after 1 April 2013
                 on BSGR’s databases.

                 No responsive documents were found.146

                   i.    Vale’s Arguments147

161. As with Request No. 19 (discussed in the preceding Section), Vale argues that BSGR
      has not sufficiently informed the Tribunal of its efforts to obtain responsive documents.


a.       Invoices issued to one or more of Mr. Cilins and the BSG Entities by one or more of Mr. Cilins’ New
         York and Florida criminal defence attorneys, Cooley LLP, Lehr, Fischer & Feldman, and the Law
         Office of Michelle P. Smith, P.A.;
b.       Payments, bank statements, withdrawal slips, wire transfers and copies of checks made by one or more
         of the BSG Entities, directly or indirectly, to any person in respect of the foregoing invoices;
c.       Correspondence, minutes of meetings and internal memoranda between one or more of Mr. Cilins, the
         BSG Entities, the above-mentioned law firms and attorneys in connection with the foregoing criminal
         proceedings;
d.       Payments, bank statements, withdrawal slips, wire transfers and copies of checks made by one or more
         of the BSG Entities in respect of Mr. Cilins’ US$75,000 fine in connection with the foregoing criminal
         proceedings; and
e.       Any agreements between Mr. Cilins and one or more of the BSG Entities regarding a common defence
         privilege.”
146
    See Letter from BSGR to the Tribunal dated 24 Dec. 2015 (Annex 2, at 3).
147
    See Letter from Vale to the Tribunal dated 14 Dec. 2015, at 7–8; Letter from Vale to the Tribunal dated 29
Dec. 2015, at 12–13.


                                                     48
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 53 of 69



      Vale takes the position that BSGR’s searches appear “designed to evade” rather than to
      identify responsive documents. Although BSGR provided its search terms, it did not
      identify the universe of documents to which those search terms were applied, and
      BSGR’s search for emails to or from Mr. Cilins was insufficient, because
      communications could have been through his attorneys, business partners, or family
      members.
162. Vale informs the Tribunal that it will write to BSGR to confer regarding a proper
      search. Vale also argues that BSGR’s statements that it did not fund the defense of Mr.
      Cilins did not address the possibility that BSGR indirectly funded the defense. Vale
      points out that in the U.S. litigation, BSGR applied similar search terms involving Mr.
      Cilins, resulting in 9,228 document hits.
163. Vale requests that the Tribunal order BSGR to undertake further efforts to determine
      whether documents responsive to Request No. 60 exist. It maintains that “BSGR must
      conduct an appropriate search of all communications it had with Mr. Cilins’s erstwhile
      business partners, as well as with his attorneys, during the relevant period and produce
      any bank statements that may indicate wire transfers to them during that same
      period.”148

                  ii.   BSGR’s Arguments149

164. BSGR notes that Vale’s criticisms in relation to this matter mirror those set forth in
      relation to Request No. 19. BSGR continues to deny that it funded the defense of Mr.
      Cilins. It informs the Tribunal (and provides copies of correspondence) showing that it
      told Vale the search terms BSGR applied “to all of those documents held by BSGR
      across its various servers.”150 In response to Vale’s request that BSGR expand its
      search to include communications with business partners or family members of Mr.
      Cilins, BSGR argues that it cannot be expected to waste such time and costs.
      Nonetheless, BSGR agrees to engage with Vale further and suggests that Vale’s
      counsel provide it with its proposed revised search terms.




148
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 13.
149
    See Letter from BSGR to the Tribunal dated 24 Dec. 2015, at 9–10; Letter from BSGR to the Tribunal dated
8 Jan. 2016, at 19–20; Hearing Tr. at 30:21–31:3.
150
    Letter from BSGR to the Tribunal dated 24 Dec. 2015, at 10.


                                                    49
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 54 of 69



165. BSGR further provides that it “did not fund Mr. Cilins’s criminal defence, whether
       directly or through a third party.”151 As for the high number of hits obtained in a
       similar search in the context of the U.S. litigation, BSGR explains that there was a high
       volume of internal e-mail traffic in response to the media attention resulting from the
       arrest of Mr. Cilins; it also observes that searching for the first name “Fred” or
       “Frederic” resulted in documents involving other BSGR team members. It maintains,
       however, that none of the e-mail traffic was responsive to Request No. 60, nor did it
       prove or suggest that BSGR funded the criminal defense proceedings.

                 iii.    Tribunal’s Analysis and Ruling

166. The Tribunal finds BSGR’s explanations inadequate. Even though BSGR has provided
       more information concerning its search efforts in relation to this subject than in relation
       to Vale’s Request No. 19, it has still failed to clearly identify the universe of documents
       to which its search terms were applied, and BSGR’s searches did not cover
       communications through the attorneys, business partners, or family members of Mr.
       Cilins. Nor does the Tribunal find BSGR’s reason for refusing to expand its search —
       that it “cannot be expected to waste such time and costs” — compelling. The Tribunal
       instructs BSGR’s counsel to detail their interactions with all relevant witnesses or
       affiliates in the form of the relevant certification as directed in Paragraph 33 above.

                         i. Redactions

167. Vale argues that BSGR has improperly redacted certain information from its
       productions to Vale. BSGR, in its letter to the Tribunal dated 8 January 2016, for the
       first time argued that Vale had done the same in its own productions.152 Because Vale
       has not had an opportunity to address BSGR’s arguments about Vale’s redactions, the
       Tribunal will not address them in this Decision. It urges the Parties to confer and seek
       to resolve any new issues relating to Vale’s redactions among themselves.
168. In relation to the redactions in BSGR’s productions, both Parties raise arguments
       concerning Articles 9.2(a) and 9.2(e) of the IBA Rules, which state:


151
   Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 19.
152
   See Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 21–23 (“In fact, Vale is guilty of precisely the
same error. . . . BSGR’s review of Vale’s production is ongoing. Once that review is complete, we will be
writing to Cleary Gottlieb on a range of issues, including that set out above. BSGR will seek to avoid troubling
the Tribunal on these points unless absolutely necessary. Of course, the Tribunal will understand that BSGR’s
position in that regard is strictly and expressly reserved.”).


                                                      50
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 55 of 69



                 The Arbitral Tribunal shall, at the request of a Party or on its own
                 motion, exclude from evidence or production any Document,
                 statement, oral testimony or inspection for any of the following
                 reasons:

                 (a) lack of sufficient relevance to the case or materiality to its
                 outcome;

                 ...

                 (e) grounds of commercial or technical confidentiality that the
                 Arbitral Tribunal determines to be compelling.

169. The Parties also cite their internal correspondence in which they attempted to agree on
       certain guidelines for their document productions. In particular, on 2 November 2015,
       Vale to wrote a letter to BSGR, stating:

                 Regarding other redactions, we reject your proposal that
                 documents responsive to Requests that the Tribunal granted, or to
                 which either party agreed (so that the Tribunal did not need to
                 make a ruling on the Request), can be redacted for purported lack
                 of “relevance.” However, we would agree to redacting portions of
                 documents where those portions are not responsive to any Request
                 and are wholly unrelated to the issues in the arbitration (for
                 example, board materials that discuss subjects wholly unrelated to
                 Guinean operations). Such redactions should briefly identify the
                 basis for the redaction, e.g., “Redacted as Not Responsive –
                 discussion of non-Guinea operations.” Vale expects such
                 redactions will be few, and reserves its right to request in good
                 faith additional information to substantiate any such redactions.153

170. On 12 November 2015, BSGR responded: “We refer to your letter dated 2 November
       2015, and can confirm our agreement to your latest proposals as regards the privilege
       log and redactions.”154

                   i.    Vale’s Arguments155

171. Vale argues that there are a number of documents in BSGR’s productions with
       improper redactions of non-privileged information. BSGR has “extensively” redacted
       bank statements and other payment documents. Vale claims that it will be prevented
       from testing the truthfulness of statements made by BSGR and its witnesses about
       payments made to Pentler unless it can review full unredacted bank statements.

153
    Letter from Vale to the Tribunal dated 29 Dec. 2015 (Appendix at 193).
154
    Letter from Vale to the Tribunal dated 29 Dec. 2015 (Appendix at 195).
155
    See Letter from Vale to the Tribunal dated 14 Dec. 2015, at 8; Letter from Vale to the Tribunal dated 29 Dec.
2015, at 13–16.


                                                      51
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 56 of 69



172. Vale’s second submission to the Tribunal advances two main arguments. First, it
       accuses BSGR of taking a “slipshod approach” to applying its redactions. In particular,
       Vale claims that BSGR in several instances produced multiple versions of a single
       document — one wholly unredacted and others with redactions, but that none of the
       redactions actually was of privileged information.
173. Vale raises five examples of documents in which BSGR appears to have redacted too
       much information: (a) In a 6 May 2012 e-mail chain, BSGR redacted Mr. Steinmetz’s
       comments to a newspaper article, just inserting the word “privileged,” although those
       comments appear in full in other versions of the same document produced by BSGR;156
       (b) Vale refers generally to 23 pages of e-mail chains concerning other news stories
       showing certain information as redacted as “privileged”;157 (c) BSGR produced a
       seven-page document, including a coversheet with payment instructions for a Mr.
       Ghassan Boutros (a BSGR intermediary in Guinea, according to Vale) and six
       additional pages that Vale believes would contain context and justification for the
       payment but which are redacted, stating “Redacted as not responsive — non-LMS
       related”;158 (d) BSGR produced 10 pages of JP Morgan bank statements disclosing
       payments related to Pentler but redacting other material, including the account number
       which Vale claims would prove a link between BSGR and Pentler (that redaction states
       “Redacted as not responsive — non-Guinea related payment,” and the other redactions
       either insert black boxes over the text or state “all redacted banking information non-
       responsive other than transactions relating to Pentler settlement”);159 and (e) BSGR
       produced a July 2009 financial statement with “extensive redactions” (stating “All
       redactions in this document are made on the basis that information is non responsive —
       non-Guinea project related payments”), although Vale claims that the entirety of the
       document is directly responsive to its requests.160
174. Vale characterizes BSGR’s approach as improper “self-help redactions” and asserts that
       BSGR has acted inconsistently with Articles 9.2(a) and 9.2(e) of the IBA Rules, as
       quoted above. Vale contends that only the Tribunal, not BSGR, has authority to


156
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 13–14 & nn.58, 60; id. (Appendix at 92, 100, 108).
157
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 14; id. (Appendix at 129–52, see especially pp. 126,
143).
158
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 14; id. (Appendix at 153–59).
159
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 14; id. (Appendix at 169–78). The account number
is redacted on page 174 of the Appendix.
160
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 15; id. (Appendix at 179–91).


                                                      52
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 57 of 69



      determine whether it would be proper to redact a certain document. It focuses on the
      language from those IBA provisions that “the arbitral tribunal retains the discretion to
      determine . . . considerations of confidentiality or sensitivity” and that the “tribunal
      must find the concerns to be ‘compelling’ in order to exclude the evidence.”161 Vale
      indicates that the correct procedure to establish such “compelling” concerns would
      require review by the Tribunal, an independent expert, or “counsel only” review.162
175. Vale also asserts that BSGR violated the Parties’ mutual arrangement for redactions set
      forth in their correspondence of 2 November 2015 and 12 November 2015 (quoted
      above). In Vale’s view, it only agreed to “few” redactions and reserved the “right to
      request in good faith additional information to substantiate any such redactions,”
      whereas BSGR has “frequently redacted bank statements and payment documents.”163
176. Vale also argues that the Tribunal already denied any claim from BSGR that documents
      could be redacted for irrelevance or commercial sensitivity because the Tribunal’s First
      Decision on Document Production and accompanying Redfern granted certain requests
      subject only to legal privilege. Vale points out that in opposing Vale’s requests relating
      to bank statements or payments in the Redfern Schedule, BSGR failed to raise
      objections on the basis of commercial confidentiality.164
177. Vale requests that the Tribunal order BSGR to produce all bank statements and
      payment documents in unredacted form, or appropriately substantiate each of the
      redactions it has made.

                  ii.   BSGR’s Arguments165

178. As a preliminary matter, BSGR explains that it is involved in projects unrelated to the
      matters in dispute in this arbitration, and thus it takes the position that it cannot be
      required to disclose irrelevant, confidential, and commercially sensitive information
      from those other projects. It points out that Vale is a competitor, and thus BSGR
      should not have to “open its books,” save to the extent that it relates to matters in



161
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 15.
162
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 15 n.68 (citing IBA Working Party, Commentary on
the New IBA Rules of Evidence in International Commercial Arbitration, B.L.I. Issue 2, 23 (2000)).
163
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 16; id. (Appendix at 193).
164
    Letter from Vale to the Tribunal dated 29 Dec. 2015, at 16 n.71.
165
    See Letter from BSGR to the Tribunal dated 24 Dec. 2015, at 10–11; Letter from BSGR to the Tribunal dated
8 Jan. 2016, at 20–24; Hearing Tr. at 31:4–32:25.


                                                     53
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 58 of 69



      dispute in this arbitration.166 It states that any large-scale document production carries
      with it the risk of minor errors and inconsistencies. In any event, BSGR asserts that
      Vale should have raised the issues relating to its redactions in inter-party
      correspondence.
179. BSGR responds to Vale’s arguments about individual documents, discussed in
      Paragraph 173 above, as follows: (a) BSGR accepts that a passage from the 6 May
      2012 e-mail was incorrectly redacted, yet Vale suffered no prejudice because the
      unredacted version appears elsewhere;167 (b) BSGR does not offer any comments
      concerning the 23 pages of e-mail chains showing certain information as redacted;168
      (c) BSGR denies any wrongdoing with respect to the document that reflects payment
      instructions for Mr. Ghassan Boutros, stating that the first page of the document
      discloses relevant information and the other six pages were properly redacted as they
      relate to payments unconnected to the issues arising in this arbitration;169 (d) BSGR
      concedes that it improperly redacted an account number on one page of the JP Morgan
      bank statement but maintains that no prejudice was suffered because the account
      number is disclosed on every other page of the document;170 and (e) BSGR maintains
      that it was entitled to redact all the details unrelated to the Guinea/Simandou project in
      its July 2009 Monthly Financial Report and that passages relating to Guinea have, in
      fact, been disclosed.171
180. BSGR interprets Articles 9.2(a) and 9.2(e) of the IBA Rules as entitling a producing
      party to withhold documents, or parts of those documents, on grounds of relevance or
      commercial sensitivity. It does not dispute that the Tribunal is the ultimate arbiter over
      redactions but maintains that in practice the producing party always bears the primary
      responsibility for redacting irrelevant or commercially sensitive passages from among
      any potentially relevant documents it may produce.
181. In response to Vale’s suggestion that the documents giving rise to this controversy
      could be reviewed by the Tribunal or an independent expert, BSGR states:




166
    Hearing Tr. at 31:10–13.
167
    Letter from Vale to the Tribunal dated 29 Dec. 2015 (Appendix at 92, 108).
168
    See Letter from Vale to the Tribunal dated 29 Dec. 2015 (Appendix at 129–52).
169
    Letter from Vale to the Tribunal dated 29 Dec. 2015 (Appendix at 153–59).
170
    Letter from Vale to the Tribunal dated 29 Dec. 2015 (Appendix at 169–78).
171
    Letter from Vale to the Tribunal dated 29 Dec. 2015 (Appendix at 179–91).


                                                     54
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 59 of 69



                    Should the Tribunal wish to review the documents referred to by
                    Vale, or appoint an independent expert to carry out that review,
                    BSGR would be pleased to facilitate that review. BSGR has
                    nothing to hide, although that does not entitle Vale to secure
                    access to documents to which it is not entitled.

                    ...

                    [S]hould BSGR be ordered by the Tribunal to share with it, but not
                    Vale, those documents containing redactions made on BSGR’s
                    behalf, BSGR would be pleased to resolve this issue in that
                    manner.172

182. BSGR disagrees with Vale’s interpretation of the Tribunal’s First Decision on
         Document Production, namely that the Tribunal only authorized the Parties to redact
         documents on the basis of legal privilege. According to BSGR, commercial confidence
         is only being asserted here over non-responsive documents, or non-responsive passages
         from responsive documents, and there is nothing in the Tribunal’s First Decision on
         Document Production requiring the Parties to produce non-responsive documents.

                    iii.    Tribunal’s Analysis and Ruling

183. As noted above, the Tribunal makes no ruling at this time concerning any disputes
         relating to redactions in Vale’s document productions.           The Tribunal restricts its
         analysis and decision in this section to the issues surrounding redactions in BSGR’s
         document production.
184. Before addressing each of the arguments raised by the Parties, the Tribunal recalls that
         it included two short passages in its First Decision on Document Production entitled
         “Privilege” and “Production Procedures,” which are instructive.             The section on
         “Privilege” provided:

                    As is customary in complex international arbitrations, both Parties
                    have objected to some requests from the other side on the basis of
                    privilege.    The Tribunal’s rulings in the attached Redfern
                    schedules are intended to account for each occasion in which a
                    Party has raised an objection based on privilege. The Tribunal
                    offers the following additional guidance to the Parties as they go
                    about preparing their respective document productions, including
                    any necessary privilege logs, in the coming weeks:

                    Where the Tribunal either denied a request on the basis of
                    privilege or on some other basis, the Party on the receiving end of
                    the document request has no duty to search for responsive

172
      Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 23–24.


                                                        55
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 60 of 69



                 documents or to list them on a privilege log. On the other hand,
                 where the Tribunal has granted a request (or any portion thereof)
                 “subject to legal privilege,” the Party on the receiving end of the
                 document request does have a duty to search for responsive
                 documents, but it may list any privileged documents falling within
                 that request on a privilege log. Similarly, where the Tribunal has
                 granted a request (or any portion thereof) without any reference to
                 privilege, the Party on the receiving end of the document request
                 has a duty to search for responsive documents, and it should either
                 produce the document or list it on a privilege log along with some
                 justification.

                 The Tribunal reminds the Parties that if they will be exchanging
                 privilege logs, they should use the same format. As is set forth in
                 paragraph 12(b) of Procedural Order No. 2: “Before the deadline
                 for the production of documents, the Parties shall confer and come
                 to an agreed procedure for the content and format of any necessary
                 privilege logs.” Privilege logs shall only be sent to the Tribunal if,
                 after consultation between the Parties, the Parties require some
                 intervention or additional ruling by the Tribunal.173


185. The portion on “Production Procedures” provided:

                 The Tribunal invites the Parties to consult and agree on the
                 modalities of production of all documents ordered by the Tribunal.
                 It urges the Parties – before production – to settle on a joint
                 approach concerning such issues as bates numbering and indices,
                 including, for example, whether the producing Party shall disclose
                 at the time of production which documents correspond to which
                 requests. Unless the Parties agree otherwise, the Tribunal expects
                 that all documents produced shall not be sent to the Tribunal in the
                 first instance, but only to the opposing Party.174

186. The Tribunal reaffirms its rulings from the First Decision on Document Production in
       full.175 BSGR shall produce to Vale all bank statements and payment documents that
       respond to any of Vale’s granted requests in unredacted form unless full production was
       otherwise explicitly exempted by the First Decision on Document Production. Because
       neither Party broke down its arguments relating to redactions on a request-by-request
       basis, the Tribunal does not do so in its analysis here. Suffice it to clarify that where

173
    First Decision on Document Production ¶¶ 23–25.
174
    First Decision on Document Production ¶ 26.
175
    The Tribunal notes that both Parties agree that it has the authority to rule on this issue. See Letter from
BSGR to the Tribunal dated 8 Jan. 2016, at 23 (“[T]he Tribunal is the ultimate arbiter of whether a document, or
passages from a document, are relevant and/or can be redacted on grounds of commercial sensitivity.”); see also
Letter from Vale to the Tribunal dated 29 Dec. 2015, at 15 (“[T]he Tribunal, not BSGR, is the ultimate authority
to determine whether it is proper to redact a relevant document on grounds of partial irrelevance or commercial
sensitivity.”).


                                                      56
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 61 of 69



         the Tribunal granted a particular request for production of banking and financial
         documents, it found the entirety of the targeted documents relevant and material,
         subject only to legal privilege where applicable.
187. The Tribunal finds it especially important in an arbitration focused on allegations of
         fraud and corruption that both of the Parties and the Tribunal be permitted to examine
         complete copies of financial evidence.                 Without unredacted versions of such
         documents, the Tribunal will be unable to assess the truthfulness of the serious
         allegations raised. The Tribunal is troubled by the redactions found in the sample
         documents submitted by Vale to the Tribunal which show how BSGR redacted certain
         portions of its financial documents before disclosing them to Vale. The flow of funds
         from BSGR and its circle of affiliates shown in their own documents, even if ostensibly
         unrelated to Guinea or the Simandou project, could shed valuable light on the issues
         under consideration in this arbitration. Without making any findings or assumptions
         about what the full factual record in this case will reveal on the merits, the Tribunal
         understands that evidence of fraud and corruption can transcend the boundaries
         imposed by a particular project or a country.
188. In the inter-Party correspondence exchanged on 2 November 2015 and 12 November
         2015 it appears that the Parties sought to “agree on the modalities of production,” as
         they had been invited to do by the Tribunal,176 and that they decided that a Party may
         “redact[] portions of documents where those portions are not responsive to any Request
         and are wholly unrelated to the issues in the arbitration,” and such “redactions should
         briefly identify the basis for the redaction.”177 The Tribunal’s ruling is consistent with
         this arrangement.        In particular, the Tribunal does not find that any portions of
         Respondent’s bank statements or payment documents, which are responsive to Vale’s
         granted requests, could be “not responsive to any Request” or “wholly unrelated to the
         issues in the arbitration.”
189. BSGR asserts that certain passages found within those documents are “commercially
         sensitive” and therefore non-responsive. But BSGR either failed to raise any objections
         relating to commercial sensitivity in Vale’s Redfern Schedule, or where it did so, the
         Tribunal granted Vale’s request or did so only subject to legal privilege. The Tribunal
         thus does not find that such considerations now warrant the exclusion of complete


176
      Tribunal’s First Decision on Document Production, ¶ 26.
177
      Letter from Vale to the Tribunal dated 29 Dec. 2015 (Appendix at 193, 195).


                                                        57
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 62 of 69



      versions of responsive documents from production.                  The Tribunal’s ruling is also
      consistent with Article 3.4 of the IBA Rules 2010 which states:

                 Within the time ordered by the Arbitral Tribunal, the Party to
                 whom the Request to Produce is addressed shall produce to the
                 other Parties and, if the Arbitral Tribunal so orders, to it, all the
                 Documents requested in its possession, custody or control as to
                 which it makes no objection.

190. Based on the above analysis, the Tribunal sees no utility in asking BSGR to
      “substantiate” its redactions or to submit copies of the documents to the Tribunal or to
      an independent expert for review.
191. In relation to the individual documents discussed by the Parties, the Tribunal rules as
      follows: (a) The Tribunal acknowledges BSGR’s statement that it improperly redacted
      a passage from the 6 May 2012 e-mail. Given that BSGR has already produced an
      unredacted version of the same document to Vale, no further ruling is required from the
      Tribunal. (b) BSGR did not address the e-mails concerning news articles found in
      pages 129–52 of the Appendix to Vale’s letter dated 29 December 2015.178 The
      Tribunal notes that the documents in question relate to news articles, not bank
      statements or payment documents. Nonetheless, BSGR has put forward no reason
      whatsoever to have withheld production of the redacted material. The Tribunal directs
      BSGR to provide unredacted versions of the documents to Vale. (c) The Tribunal
      directs BSGR to produce unredacted versions of the documents to Vale. (d) The
      Tribunal acknowledges BSGR’s statement that it improperly redacted a bank account
      number on one page of the JP Morgan bank statement. But BSGR has not responded to
      Vale’s additional complaint that the other redactions found in the document are
      improper.      The Tribunal directs BSGR to produce an unredacted version of the
      document to Vale. (e) The Tribunal directs BSGR to produce an unredacted version of
      the document to Vale.
192. Going forward, the Tribunal is of the view that for any documents produced by either
      Party, whether pursuant to a request or voluntary disclosure, redactions should not be
      made before production. The Tribunal draws the Parties’ attention to the last sentence
      of Article 3.7 of the IBA Rules (“Any such Document [i.e. documents ordered to be
      produced] shall be produced to the other Parties and, if the Arbitral Tribunal so orders,


178
   See Letter from Vale to the Tribunal dated 29 Dec. 2015, at 14; id. (Appendix at 129–52, see especially pp.
126, 143).


                                                     58
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 63 of 69



         to it”) and to Article 9.2 of the same (“The Arbitral Tribunal shall, at the request of a
         Party…exclude from evidence or production any Document, statement… for any of
         the following reasons.” [Emphasis added.]) Ideally, when there is a Redfern Schedule,
         or a standalone request for production, the Party declining to produce should state its
         reservation (in addition to its primary ground for non-disclosure) that, if the Tribunal
         does order production, there would need to be redactions (giving the broad areas of
         redaction and the reasons thereof). The Tribunal would then hear the requesting Party’s
         response to the request for redaction and, if the Tribunal permits redaction, only then
         should the redactions be made.

                            j. Remedies


                      i.    Vale’s Arguments179

193. Vale requests:

                    [T]he Tribunal should order BSGR to obtain and produce the
                    documents Vale has requested, inter alia (a) those documents
                    within the possession, custody, or control of BSGR’s “circle of
                    affiliates” and its own witnesses, including those documents its
                    witnesses have referred to and relied on in the preparation of their
                    witness statements, (b) all bank statements and payment
                    documents in unredacted form (or to substantiate each redaction
                    made in those documents), [and] (c) to otherwise remedy the
                    deficiencies in its Production as described herein and in the 14
                    December 2015 Letter, including by having its lawyers certify to
                    BSGR’s interactions with its circle of affiliates, witnesses, and
                    third parties regarding document production. . . . Further, in the
                    event BSGR continues to violate the Tribunal’s Decision by
                    refusing to remedy the myriad deficiencies in its Production, Vale
                    asks that the Tribunal take appropriate steps to alleviate the
                    substantial resulting prejudice on Vale by either striking from the
                    record portions of BSGR’s witness statements relying on
                    unproduced documents and/or by drawing negative inferences with
                    regard to subjects about which responsive documents have not
                    been produced.180

194. Vale insists that while the Tribunal may draw adverse inferences, it is not limited to
         that remedy. It maintains that the Tribunal indisputably has the power to strike from
         the record a Party’s contentions as to which it has failed to produce documents in
         response to a Tribunal order. It cites Article 14.2 of the LCIA Rules (providing the

179
      See Letter from Vale to the Tribunal dated 29 Dec. 2015, at 16–18; Hearing Tr. at 18:13–19:7.
180
      Letter from Vale to the Tribunal dated 29 Dec. 2015, at 18.


                                                         59
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 64 of 69



      Tribunal with the “widest discretion” to discharge its duties). Vale also points out that
      the IBA Rules nowhere state that adverse inferences and costs are the only possible
      consequences for a Party’s failure to comply with document production orders. And
      Vale states that the English Arbitration Act of 1996 expressly authorizes the Tribunal to
      exclude from the record assertions when a party has failed to comply with a production
      order.

                  ii.    BSGR’s Arguments181

195. BSGR calls Vale’s request that the Tribunal strike sections of BSGR’s witness
      statements “wholly inappropriate.”182                The removal of evidence from witness
      statements would be contrary to the obligation on the Tribunal set forth in Section
      33(1)(a) of the Arbitration Act that each Party be given “a reasonable opportunity of
      putting his case, and dealing with that of his opponent.” BSGR maintains that the
      Tribunal is not in a position to decide what weight to attach to any particular item of
      evidence at this stage of the proceedings.

                 iii.    Tribunal’s Analysis and Ruling

196. The Tribunal has already addressed the arguments outlined here in other parts of this
      Decision. The Tribunal’s ruling on BSGR’s redactions can be found in Section V.i.iii
      above, and its ruling on Vale’s proposed certifications can be found in Section IV.iii.
      above. In response to Vale’s requests that the Tribunal strike evidence from the record
      or apply adverse inferences, the Tribunal issues no ruling at this time and reserves
      judgment on the issue.

          k. Documents Produced by BSGR in the U.S. Litigation

197. As noted in Section V.b. above, Vale initially raised, but then withdrew, a request that
      the Tribunal rule on certain documents produced by Mr. Thiam in the U.S. litigation.
      During the telephonic hearing held on 4 February 2016, Vale raised a different request,
      namely that the Tribunal order BSGR to permit Vale to use in this arbitration the
      documents produced by BSGR in the U.S. litigation.183 The Chairman of the Tribunal
      suggested that the Parties first attempt to agree on a list of BSGR’s documents from the

181
    See Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 24–27; Hearing Tr. at 33:1–34:15.
182
    Letter from BSGR to the Tribunal dated 8 Jan. 2016, at 24–25.
183
    Hearing Tr. at 50:22–51:7.

                                                      60
      Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 65 of 69



       U.S. litigation which Vale could introduce in this arbitration, and the Parties accepted
       the Chairman’s proposed course of action.184 Yet on 10 February 2016 Vale submitted
       a letter to the Tribunal (attaching inter-Party correspondence), informing the Tribunal
       that the Parties had failed to come to agreement and explaining that Vale now seeks a
       ruling from the Tribunal, as set forth in detail in Paragraphs 198 to 200 below. On 11
       February 2016 BSGR responded to Vale’s letter.

                   i.    Vale’s Arguments185

198. Vale points out that BSGR’s documents from the U.S. litigation were already produced
       by BSGR to Vale in the course of that proceeding. The dispute between the Parties
       only arises because BSGR has refused to allow Vale to use the same documents in this
       arbitration since they are protected by a confidentiality order in the U.S. litigation. If
       BSGR would simply agree that Vale can use them in this arbitration, BSGR would not
       have to produce anything more and Vale would not be required to obtain permission
       from the U.S. court or Rio Tinto (the plaintiff in the U.S. litigation).186
199. Vale explains that on 5 February 2016 it provided a list to BSGR of 28 BSGR
       documents from the U.S. litigation, yet BSGR only agreed to give Vale permission to
       use 10 of those documents and BSGR challenged the responsiveness of the remaining
       documents to Vale’s Redfern Schedule. Rather than engage in further debate and
       delay, Vale wrote to the Tribunal on 10 February 2016, seeking relief.
200. Vale specifically requests that the Tribunal either (i) direct BSGR to permit Vale to use
       in this arbitration any documents produced by BSGR in the U.S. litigation; or (ii) order
       that Vale can use in this arbitration the 16 documents listed in Annex A to Vale’s letter
       to the Tribunal of 10 February 2016 as to which BSGR so far has denied Vale
       permission to use them in this arbitration. Vale prefers the former type of relief
       because it would “avoid the necessity of Vale returning to the Tribunal for further
       direction should BSGR’s Rejoinder include assertions that are contradicted by other
       documents produced in the U.S. litigation.”187




184
    Hearing Tr. at 52:23–53:3, 54:22–55:13.
185
    Letter from Vale to the Tribunal dated 10 Feb. 2016; Hearing Tr. at 17:7–22, 43:11–15, 48:2–52:4.
186
    Hearing Tr. at 48:2–50:21.
187
    Letter from Vale to the Tribunal dated 10 Feb. 2016, at 2.

                                                      61
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 66 of 69



                     ii.   BSGR’s Arguments188

201. BSGR does not dispute that Vale already possesses copies of all of BSGR’s documents
         produced in the U.S. litigation and that the disclosing party to the U.S. litigation can
         waive its rights to confidentiality over the documents produced in the U.S. litigation.189
         BSGR argues that Vale already had the chance to review all of BSGR’s documents
         from the U.S. litigation and target the relevant documents in its Redfern Schedule.
         Vale did not ask for the production of all of BSGR’s documents in Vale’s original
         Redfern Schedule because such a request would have been too broad to be granted.
         Vale’s right to BSGR’s documents is thus limited to those already ordered by the
         Tribunal.
202. BSGR cites arguments made by Vale in response to BSGR’s document requests to
         point out alleged inconsistencies in Vale’s position. In particular, page five of BSGR’s
         Redfern Schedule reflects the following argument from Vale:

                    There has already been voluminous document production in the
                    RICO Proceedings – which, unlike the present arbitration, are
                    taking place under broad U.S. discovery rules. While many of the
                    documents produced in the RICO Proceedings are subject to
                    confidentiality restrictions prohibiting their use in the arbitration,
                    the parties have had the unique opportunity to review each other’s
                    productions to identify specific documents that each would like to
                    use in the arbitration. Accordingly, in its own Redfern Schedule,
                    Vale has requested certain documents produced in the RICO
                    Proceedings, and did so through narrow and specific requests for
                    documents in BSGR’s possession, so as to comply with the
                    procedural rules applicable in this arbitration. In sharp contrast,
                    BSGR’s Requests for documents produced in the RICO
                    Proceedings are overbroad and non-specific, copied, sometimes
                    nearly verbatim, from Rio Tinto’s document requests in the RICO
                    Proceedings, which were in many instances ruled by the U.S. court
                    to be too broad even under the expansive U.S. rules, or limited by
                    agreement of the parties because of such overbreadth. Such a
                    “fishing expedition” is not only the antithesis of the “narrow and
                    specific” category of documents required by IBA Rules Art.
                    3(3)(a)(ii), but also is inexplicable given that BSGR was uniquely
                    able to identify, as Vale did, specific documents relevant to the
                    arbitration based on the document productions already made in
                    the RICO Proceedings, but failed to do so. (Emphasis added.)

203. BSGR asserts that it agreed with Vale with respect to 10 of the 28 documents put
         forward by Vale because those 10 documents were responsive to Vale’s requests, were

188
      Letter from BSGR to the Tribunal dated 11 Feb. 2016; Hearing Tr. at 21:13–23:8, 52:6–54:2.
189
      Hearing Tr. at 21:13–18, 52:7–9.

                                                       62
         Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 67 of 69



         already in the possession of Vale, and most of them had already been produced by
         BSGR in this arbitration anyway. BSGR maintains that the remaining 18 documents
         are not responsive to Vale’s requests.

                    iii.   Tribunal’s Analysis and Ruling

204. This subject differs from the other issues addressed in this Decision in that it does not
         concern the actual production of documents. Rather, Vale has called upon the Tribunal
         to rule on Vale’s ability to use documents from BSGR in this arbitration that Vale
         already possesses. The only obstacle for Vale is BSGR’s refusal to waive its rights
         under the U.S. protective order.
205. Having reviewed the list of documents set forth in Annex A to Vale’s letter of 10
         February 2016, the Tribunal finds that the 16 documents described by Vale appear
         relevant and material to this dispute. In fact, however, the Tribunal does not view this
         issue as a question of relevance and materiality. Nor does the Tribunal find it useful to
         determine whether the documents produced by BSGR in the U.S. litigation fall within
         the requests set forth in Vale’s Redfern Schedule. The point is that Vale already has the
         documents in question. The Tribunal sees no reason why Vale should not be permitted
         to use them in this arbitration to the extent it decides to do so. The Tribunal’s ruling on
         how to weigh the actual evidentiary value of such as those documents as are actually
         introduced into this arbitration will take place only after the Tribunal has heard all of
         the Parties’ arguments on the merits.
206. The logic of the Tribunal’s analysis extends beyond the subset of 16 documents put
         forward by Vale and covers all documents produced by BSGR in the U.S. litigation.
         As such, the Tribunal directs BSGR to permit Vale to introduce into this arbitration any
         document produced by BSGR in the U.S. litigation.
207. The Tribunal observes that the application before it only required the Tribunal to rule
         on BSGR’s documents in the U.S. litigation, not Vale’s documents in the U.S.
         litigation. During the telephonic hearing held on 4 February 2016, counsel for Vale
         indicated that the Parties’ ongoing discussions concerning the adequacy of Vale’s
         document productions “would be facilitated frankly by a ruling by the tribunal on this
         question of the documents in the Rio [Tinto] case, because some of [BSGR’s]
         complaints are about that subject.”190


190
      Hearing Tr. at 61:14–18.

                                                  63
     Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 68 of 69



208. The authority of the Tribunal to grant the relief granted in Paragraph 206 above the
     Tribunal is found, inter alia, in the LCIA Arbitration Rules (1998), in particular
     Articles 14.1, 14.2 and 22.1(c), (d) and (e), and the English Arbitration Act (1996), in
     particular Sections 33 and 34(2)(d) and (g). This includes the authority of the Tribunal
     to draw adverse inferences with respect to the merits of Claimant’s case in the event
     BSGR declines to grant permission for Claimant to use BSGR’s documents submitted
     in the U.S. litigation as directed in Paragraph 206.

  VI. CONCLUSION

209. As discussed in Paragraph 3 of this Decision, the Tribunal’s rulings with respect to each
     of the various subjects raised by the Parties can be found within the Sections of this
     Decision devoted to those subjects. The Tribunal directs the Parties to review this
     Decision in its entirety and comply with the Tribunal’s rulings in an efficient and good
     faith manner. BSGR shall take all measures to comply with all terms of this Decision
     as soon as possible. The Tribunal anticipates the possibility, given the terms of this
     Decision, that Vale may seek to extend the deadline for its Reply submission, currently
     scheduled for 3 March 2016, so that it has sufficient time to review BSGR’s additional
     disclosures. If so, it requests that Vale first confer with BSGR in an attempt to agree on
     the new proposed deadline before seeking permission from the Tribunal.




                                              64
     Case 1:19-cv-03619-VSB Document 26-5 Filed 06/18/19 Page 69 of 69



Dated: 15 February 2016



Charles N. Brower
Chairman of the Tribunal
On behalf of the Tribunal




                                    65
